


110 HR 2337 RH: Global Warming Wildlife

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 186
		110th CONGRESS
		1st Session
		H. R. 2337
		[Report No. 110–296, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 16, 2007
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Agriculture and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			August 3, 2007
			Additional sponsors: Mr.
			 Grijalva, Mrs. Napolitano,
			 Mrs. Christensen,
			 Mr. Hinchey,
			 Ms. Bordallo,
			 Mr. Inslee, and
			 Mr. Baca
		
		
			August 3, 2007
			Reported from the Committee on
			 Natural Resources with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			August 3, 2007
			Committees on Agriculture and
			  Science and Technology
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on May 16, 2007
		
		A BILL
		To promote energy policy reforms and public
		  accountability, alternative energy and efficiency, and carbon capture and
		  climate change mitigation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Policy Reform and
			 Revitalization Act of 2007.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Title I—Energy Policy Act of 2005
				Reforms
				Sec. 101. Fiscally responsible energy
				amendments.
				Sec. 102. Extension of deadline for
				consideration of applications for permits.
				Sec. 103. Energy rights-of-way corridors on
				Federal land.
				Sec. 104. Oil shale and tar sands
				leasing.
				Sec. 105. Limitation of rebuttable presumption
				regarding application of categorical exclusion under NEPA for oil and gas
				exploration and development activities.
				Sec. 106. Best management
				practices.
				Sec. 107. Federal consistency
				appeals.
				Title II—Federal energy public accountability,
				integrity, and public interest
				Subtitle A—Accountability and integrity in the
				Federal energy program
				Sec. 201. Limitations on royalty
				in-kind.
				Sec. 202. Audits.
				Sec. 203. Fines and penalties.
				Subtitle B—Amendments to Federal Oil and Gas
				Royalty Management Act of 1982
				Sec. 211. Amendments to
				definitions.
				Sec. 212. Interest.
				Sec. 213. Obligation period.
				Sec. 214. Tolling agreements and
				subpoenas.
				Sec. 215. Liability for royalty
				payments.
				Subtitle C—Public interest in the Federal
				Energy Program
				Sec. 221. Surface owner protection.
				Sec. 222. Onshore oil and gas reclamation and
				bonding.
				Sec. 223. Protection of water
				resources.
				Sec. 224. Due diligence fee.
				Subtitle D—Wind energy
				Sec. 231. Wind Turbine
				Guidelines Advisory Committee.
				Sec. 232. Authorization of
				appropriations for research to study wind energy impacts on
				wildlife.
				Sec. 233. Enforcement.
				Sec. 234. Savings clause.
				Subtitle E—Enhancing energy
				transmission
				Sec. 241. Power Marketing Administrations
				report.
				Title III—Alternative energy and
				efficiency
				Sec. 301. State ocean and coastal alternative
				energy planning.
				Sec. 302. Canal-side power production at Bureau
				of Reclamation projects.
				Sec. 303. Increasing energy efficiencies for
				water desalination.
				Sec. 304. Establishing a pilot program for the
				development of strategic solar reserves on Federal lands.
				Sec. 305. OTEC regulations.
				Sec. 306. Biomass utilization pilot
				program.
				Sec. 307. Programmatic environmental impact
				statement.
				Title IV—Carbon capture and climate change
				mitigation
				Subtitle A—Geological sequestration
				assessment
				Sec. 401. Short
				title.
				Sec. 402. National assessment.
				Subtitle B—Terrestrial sequestration
				assessment
				Sec. 421. Requirement to conduct an
				assessment.
				Sec. 422. Methodology.
				Sec. 423. Completion of assessment and
				report.
				Sec. 424. Authorization of
				appropriations.
				Subtitle C—Sequestration activities
				Sec. 431. Carbon dioxide storage
				inventory.
				Sec. 432. Framework for geological carbon
				sequestration on Federal lands.
				Subtitle D—Natural Resources and Wildlife
				Programs
				Chapter 1—Natural Resources Management and
				Climate Change
				Sec. 441. Interagency Council on Climate
				Change.
				Chapter 2—National Policy and Strategy for
				Wildlife
				Sec. 451. Short title.
				Sec. 452. National policy on
				wildlife and global warming.
				Sec. 453. Definitions.
				Sec. 454. National strategy.
				Sec. 455. Advisory board.
				Sec. 456. Authorization of
				appropriations.
				Chapter 3—State and tribal wildlife grants
				program
				Sec. 461. State and Tribal Wildlife Grants
				Program.
				Subtitle E—Ocean Programs
				Sec. 471. Ocean Policy, Global Warming, and
				Acidification Program.
				Sec. 472. Planning for climate change in the
				coastal zone.
				Sec. 473. Enhancing climate change
				predictions.
				Title V—Additional provisions
				Sec. 501. Sharing of penalties.
				Sec. 502. Sharing of fees.
				Sec. 503. Oil shale community impact
				assistance.
				Sec. 504. Additional notice
				requirements.
			
		IEnergy Policy Act of 2005
			 Reforms
			101.Fiscally responsible
			 energy amendments
				(a)Requirement To
			 establish cost recovery feeSection 365(i) of the Energy Policy Act of
			 2005 (Public Law 109–58; 42 U.S.C. 15924(i)) is amended to read as
			 follows:
					
						(i)Fee for applications
				for permits to drill
							(1)Requirement To
				establish cost recovery feeThe Secretary of the Interior shall
				promulgate regulations to establish a cost recovery fee for applications for a
				permit to drill for oil and gas on Federal lands administered by the
				Secretary.
							(2)Temporary
				feeUntil such time as a fee is established by such regulations,
				the Secretary shall charge a cost recovery fee of $1,700 for each such
				application received on or after October 1,
				2007.
							.
				(b)Repeal of BLM Permit
			 Processing Improvement Fund
					(1)RepealSection
			 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended by striking subsection
			 (c).
					(2)Treatment of
			 balanceAny balances remaining in the BLM Permit Processing
			 Improvement Fund on the effective date of this subsection shall be transferred
			 to the general fund of the Treasury of the United States.
					(3)Effective
			 dateThis subsection shall take effect on October 1, 2007.
					102.Extension of
			 deadline for consideration of applications for permitsSubsection (p)(2) of section 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is amended by striking 30
			 and inserting 90.
			103.Energy rights-of-way
			 corridors on Federal land
				(a)Repeal of requirements
			 To designate energy rights-of-way corridors on Federal
			 landSection 368 of the Energy Policy Act of 2005 (Public Law
			 109–58; 42 U.S.C.15926) is amended—
					(1)in subsection (a), by striking Not
			 later than 2 years after the date of enactment of this Act, the and
			 inserting The; and
					(2)in subsection (b), by
			 striking Not later than 4 years after the date of enactment of this Act,
			 the and inserting The.
					(b)Study
					(1)StudyNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Agriculture, the Secretary of Commerce, the Secretary of Defense, the Secretary
			 of Energy, and the Secretary of the Interior (in this subsection referred to
			 collectively as the Secretaries) shall, in consultation with
			 affected States, complete a study of—
						(A)congestion and
			 constraints in transmission of electricity, carbon dioxide captured from
			 coal-fired powerplants and coal-to-liquids plants, liquid fuels derived from
			 coal, oil, gas, and hydrogen;
						(B)barriers to access for
			 transmission from renewable energy sources, such as large and small
			 conventional hydropower, wind energy, and solar energy; and
						(C)the need for energy
			 corridors on public lands to address identified congestion or
			 constraints.
						(2)ConsiderationsIn
			 performing the study, the Secretaries—
						(A)shall take into account
			 the studies of electrical transmission congestion completed under section
			 216(a)(1) of the Federal Power Act (16 U.S.C. 824(p)(a)(1)), other projects
			 authorized or under consideration on public lands and such projects outside
			 public lands, and alternatives, individually and in concert, that could be
			 implemented to address the needs identified, including an analysis of demand
			 reduction, available new technology, and distributed generation measures that
			 could be taken;
						(B)shall not consider as
			 available for designation as a corridor, any area that is—
							(i)within one mile of any
			 place designated or otherwise identified by State or Federal law or any
			 applicable Federal or State land use plan for recognition or protection of
			 scenic, natural, cultural, or historic resources; or
							(ii)in a sensitive ecological area, including
			 any area that is designated as critical habitat under the Endangered Species
			 Act of 1973 or otherwise identified as sensitive or crucial habitat, including
			 seasonal habitat, by the United States Fish and Wildlife Service, by a State
			 agency responsible for managing wildlife or wildlife habitat, or in a Federal
			 or State land use plan;
							(C)identify opportunities to mitigate to the
			 maximum extent practicable the potential impact of designating energy
			 corridors, and of the reasonably foreseeable uses of those corridors for power
			 lines, pipelines, and other transmission facilities, on natural, scenic,
			 cultural, and historic values and areas referred to in subparagraph (B), the
			 protection of which is in the national interest, including opportunities to
			 minimize the width of corridors, limiting the types and numbers of uses of
			 corridors, and placement of facilities underground; and
						(D)identify opportunities to
			 improve access to the national electric power grid for generators of renewable
			 energy, such as wind, hydropower, biomass, hydrogen, geothermal, and
			 solar.
						(3)UpdatesThe Secretaries shall periodically update
			 the results of the study as they consider appropriate.
					(4)ReportsAfter considering recommendations from
			 interested persons (including an opportunity for comment from the public and
			 affected States), the Secretaries shall issue—
						(A)a report presenting the
			 results of the study; and
						(B)a report on each update
			 of the study under paragraph (3).
						(c)Deferral of designation
			 of energy corridors pending completion of study
					(1)Limitation on actions
			 pending completion of studyThe Secretaries shall not designate energy
			 corridors on public lands, including those corridors under consideration based
			 on section 368 of the Energy Policy Act of 2005 (Public Law 109–58) as in
			 effect prior to the enactment of this Act, and shall not authorize specific
			 rights-of-way or projects in such corridors, until the study under subsection
			 (b) is completed.
					(2)Use of study results
			 for actions after completion of study
						(A)In
			 generalSubject to subparagraph (B), after completion of the
			 study under subsection (b), the Secretaries shall use the results of the study
			 to inform subsequent decisions to grant rights-of-way, including under title V
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.),
			 and to amend land use plans to designate energy corridors or authorize
			 rights-of-way, in any area for which no such designation or authorization
			 currently exists.
						(B)Limitation on
			 useThe results of the study shall not affect the Secretaries’
			 obligations to analyze the environmental consequences of a designation or
			 authorization referred to in subparagraph (A), or to otherwise comply with
			 applicable laws.
						(d)Authority To authorize
			 rights-of-wayNothing in this section shall limit the ability of
			 the Secretaries to authorize rights-of-way for energy transmission projects
			 that are consistent with the governing land use plan, after completion of
			 environmental analysis and compliance with applicable laws.
				104.Oil shale and tar
			 sands leasingSection 369 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15927) is amended—
				(1)in subsection (c), by
			 striking not later than 180 days after the date of enactment of this
			 Act,;
				(2)in subsection (c), by
			 striking shall make and inserting may
			 make;
				(3)in subsection (d)(1), by
			 striking Not later than 18 months after the date of enactment of this
			 Act, in and inserting In;
				(4)in subsection
			 (d)(2)—
					(A)in the heading by
			 striking Final and inserting Proposed; and
					(B)in the text by striking
			 final and inserting proposed;
					(5)in subsection (d)(2), by
			 striking 6 and inserting 12;
				(6)in subsection (d)(2) by
			 inserting after the period The proposed regulations developed under this
			 paragraph are to be open for public comment for no less than 180
			 days.;
				(7)by redesignating
			 subsections (e) through (s) as subsections (g) through (u), and by inserting
			 after subsection (d) the following:
					
						(e)Oil shale and tar sands
				leasing and development strategy
							(1)GeneralNot
				later than 6 months after the completion of the programmatic environmental
				impact statement under subsection (d), the Secretary shall prepare an oil shale
				and tar sands leasing and development strategy, in cooperation with the
				Secretary of Energy and the Administrator of the Environmental Protection
				Agency.
							(2)PurposeThe
				purpose of the strategy developed under this subsection is to allow for the
				sustainable and publicly acceptable large-scale development of oil shale within
				the Green River Formation.
							(3)ContentsThe
				strategy shall include plans and programs for obtaining information required
				for determining the optimal methods, locations, amount, and timeframe for
				potential development on federal lands within the Green River Formation. The
				strategy shall also include plans for conducting critical environmental and
				ecological research, high-payoff process improvement research, an assessment of
				carbon management options, and a large-scale demonstration of carbon dioxide
				sequestration in the general vicinity of the Piceance Basin.
							(f)Alternative
				approachesNot later than nine months after the completion of the
				programmatic environmental impact statement under subsection (d), the Secretary
				shall, in cooperation with the Secretary of Energy and the Administrator of the
				Environmental Protection Agency, prepare and publish a report on alternative
				approaches to providing access to Federal lands for early first-of-a-kind
				commercial facilities for extracting and processing oil shale and tar
				sands.
						;
				(8)in subsection (g), as so
			 redesignated, by striking of the final regulation required by subsection
			 (d) and inserting of final regulations issued under this
			 section;
				(9)in subsection (g), as so
			 redesignated, by adding at the end the following: Compliance with the
			 National Environmental Policy Act of 1969 is required on a site-by-site basis
			 for all lands proposed to be leased under the commercial leasing program
			 established in this subsection.; and
				(10)in subsection (i)(1)(B),
			 as so redesignated, by striking subsection (e) and inserting
			 subsection (g).
				105.Limitation of
			 rebuttable presumption regarding application of categorical exclusion under
			 NEPA for oil and gas exploration and development activitiesSection 390 of the Energy Policy Act of 2005
			 (Public Law 109–58; 42 U.S.C. 15942) is amended—
				(1)in subsection (b)(3), by
			 inserting , other than at such a location or site in an area that is
			 crucial wildlife habitat or a significant wildlife corridor after
			 activity ; and
				(2)by adding at the end the
			 following:
					
						(c)Adherence to CEQ
				regulationsIn administering
				this section, the Secretary of the Interior in managing the public lands, and
				the Secretary of Agriculture in managing National Forest System lands, shall
				adhere to the regulations issued by the Council on Environmental Quality
				relating to categorical exclusions (40 C.F.R. 1507.3 and 1508.4), as in effect
				on the date of enactment of this
				Act.
						.
				106.Best management
			 practicesNot later than 180
			 days after the date of enactment of this Act, the Secretary of the Interior,
			 through the Bureau of Land Management, shall amend the best management
			 practices guidelines for oil and gas development on Federal lands, to—
				(1)require public review and
			 comment prior to waiving any stipulation of an oil and gas lease for such
			 lands, except in the case of an emergency; and
				(2)create an incentive for
			 oil and gas operators to adopt best management practices that minimize adverse
			 impacts to wildlife habitat, by providing expedited permit review for any
			 operator that commits to adhering to those practices without seeking waiver of
			 such stipulations.
				107.Federal consistency
			 appeals
				(a)Short
			 titleThis section may be cited as the Federal Consistency
			 Appeals Decision Refinement Act.
				(b)Clarification of appeal
			 decision time periods and information requirementsSection 319(b)
			 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1465(b)) is
			 amended—
					(1)in paragraph (1), by
			 striking 160-day and inserting 320-day;
					(2)in paragraph
			 (3)(A)—
						(A)by striking
			 160-day and inserting 320-day; and
						(B)by amending clause (ii)
			 to read as follows:
							
								(ii)as the Secretary
				determines necessary to receive, on an expedited basis, any supplemental or
				clarifying information relevant to the consolidated record compiled by the lead
				Federal permitting agency to complete a consistency review under this
				title.
								;
				and
						(3)in paragraph
			 (3)(B)—
						(A)by striking
			 160-day and inserting 320-day; and
						(B)by striking for a
			 period not to exceed 60 days. and inserting
			 once..
						IIFederal energy public
			 accountability, integrity, and public interest
			AAccountability and
			 integrity in the Federal energy program
				201.Limitations on royalty
			 in-kindSection 342 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15902(d)) is amended—
					(1)in subsection (d)—
						(A)in the heading by
			 striking Benefit and inserting
			 Filling of Strategic
			 Petroleum Reserve and benefit; and
						(B)by striking only
			 if and inserting only if receiving such royalties in-kind is for
			 the purpose of filling the Strategic Petroleum Reserve and; and
						(2)by adding at the
			 end:
						
							(k)Limitation
								(1)In
				generalNo amount of the total amount of royalties collected by
				the Secretary in a fiscal year may be collected as royalties in-kind.
								(2)ExceptionParagraph
				(1) shall not apply with respect to royalties in-kind collected for the purpose
				of filling the Strategic Petroleum
				Reserve.
								.
					202.Audits
					(a)Requirement To increase
			 the number of auditsThe Secretary of the Interior shall ensure
			 that by fiscal year 2009 the Minerals Management Service shall perform no less
			 that 550 audits of oil and gas leases each fiscal year.
					(b)StandardsNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 the Interior shall issue regulations that require that all employees that
			 conduct audits or compliance reviews must meet professional auditor
			 qualifications that are consistent with the latest revision of the Government
			 Auditing Standards published by the Government Accountability Office. Such
			 regulations shall also ensure that all audits conducted by the Department of
			 the Interior are performed in accordance with such standards.
					203.Fines and
			 penalties
					(a)Sanctions for
			 violations relating to Federal oil and gas royaltiesSection 109
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719) is
			 amended to read as follows:
						109.Civil penalties(a)Royalty
				Violations(1)No person shall—
										(A)after due notice of
				violation or after such violation has been reported under paragraph (3)(A),
				fail or refuse to comply with any requirement of any mineral leasing law or any
				regulation, order, lease, or permit under such a law;
										(B)fail or refuse to make
				any royalty payment in the amount or value required by any mineral leasing law
				or any regulation, order, or lease under such a law;
										(C)fail or refuse to make
				any royalty payment by the date required by any mineral leasing law or any
				regulation, order, or lease under such a law; or
										(D)prepare, maintain, or
				submit any false, inaccurate, or misleading report, notice, affidavit, record,
				data, or other written information or filing related to royalty payments that
				is required under any mineral leasing law or regulation issued under any
				mineral leasing law.
										(2)A person who violates
				paragraph (1) shall be liable—
										(A)in the case of a
				violation of subparagraph (B) or (C) of paragraph (1) for an amount equal to 3
				times the royalty the person fails or refuses to pay, plus interest on that
				trebled amount measured from the first date the royalty payment was due;
				and
										(B)in the case of any
				violation, for a civil penalty of up to $25,000 per violation for each day the
				violation continues.
										(3)Paragraph (2) shall not
				apply to a violation of paragraph (1) if the person who commits the violation,
				within 30 days of the violation—
										(A)reports the violation to
				the Secretary or a representative designated by the Secretary; and
										(B)corrects the
				violation.
										(b)Lease Administration
				ViolationsAny person who—
									(1)fails to notify the
				Secretary of—
										(A)any designation by the
				person under section 102(a); or
										(B)any other assignment of
				obligations or responsibilities of the person under a lease;
										(2)fails or refuses to
				permit—
										(A)lawful entry;
										(B)inspection, including any
				inspection authorized by section 108; or
										(C)audit, including any
				failure or refusal to promptly tender requested documents;
										(3)fails or refuses to
				comply with subsection 102(b)(3) (relating to notification regarding beginning
				or resumption of production); or
									(4)fails to correctly report
				and timely provide operations or financial records necessary for the Secretary
				or any authorized designee of the Secretary to accomplish lease management
				responsibilities,
									shall be liable for a penalty of up to
				$10,000 per violation for each day such violation continues.(c)TheftAny
				person who—
									(1)knowingly or willfully
				takes or removes, transports, uses or diverts any oil or gas from any lease
				site without having valid legal authority to do so; or
									(2)purchases, accepts,
				sells, transports, or conveys to another, any oil or gas knowing or having
				reason to know that such oil or gas was stolen or unlawfully removed or
				diverted,
									shall be liable for a penalty of up to
				$25,000 per violation for each day such violation continues without
				correction.(d)Repeated
				Violations(1)(A)If the Secretary or an
				authorized designee of the Secretary determines that any person has repeatedly
				violated subsection (a), (b), or (c), the Secretary or designee shall notify
				the person of the violation and demand compliance.
										(B)A person notified
				pursuant to subparagraph (A) shall correct the violations by not later than 30
				calendar days after the date of the notification.
										(C)Any person who fails to
				comply with a demand under subparagraph (A) shall be liable to the United
				States for a civil penalty equal to 3 times the amount of any civil penalty
				that otherwise applies under subsection (a), (b), or (c) to the violations to
				which the demand relates.
										(2)In addition to the
				penalty provided in paragraph (1)(C), if the Secretary determines that any
				person has repeatedly violated subsection (a), (b), or (c) or any lease
				management order, the Secretary may—
										(A)shut in and cease
				production of any oil or gas lease held by the person;
										(B)prohibit the
				person—
											(i)from acquiring any
				additional oil or gas lease, including by transfer or assignment; and
											(ii)from being designated
				under section 102(a) to make payments due under any lease;
											(C)cancel
				or transfer any interest in an oil or gas lease held by the person; and
										(D)collect from the person
				reimbursement, including interest, of all costs of release, transfer, or
				reclamation of lease sites canceled or transferred, including costs of
				disposing of lease property, facilities, and equipment.
										(e)Administrative
				Appeal(1)Any
				determination by the Secretary or a designee of the Secretary of the amount of
				any royalties or civil penalties owed under subsection (a), (b), (c), or (d)
				shall be final, unless within 15 days after notification by the Secretary or
				designee the person liable for such amount files an administrative appeal in
				accordance with regulations issued by the Secretary.
									(2)If a person files an
				administrative appeal pursuant to paragraph (1), the Secretary or designee
				shall make a final determination in accordance with the regulations referred to
				in paragraph (1).
									(f)DeductionThe
				amount of any penalty under this section, as finally determined may be deducted
				from any sums owing by the United States to the person charged.
								(g)Compromise and
				ReductionOn a case-by-case basis the Secretary may compromise or
				reduce civil penalties under this section.
								(h)NoticeNotice
				under this subsection (a) shall be by personal service by an authorized
				representative of the Secretary or by registered mail. Any person may, in the
				manner prescribed by the Secretary, designate a representative to receive any
				notice under this subsection.
								(i)Record of
				DeterminationIn determining the amount of such penalty, or
				whether it should be remitted or reduced, and in what amount, the Secretary
				shall state on the record the reasons for his determinations.
								(j)Judicial
				ReviewAny person who has requested a hearing in accordance with
				subsection (e) within the time the Secretary has prescribed for such a hearing
				and who is aggrieved by a final order of the Secretary under this section may
				seek review of such order in the United States district court for the judicial
				district in which the violation allegedly took place. Review by the district
				court shall be only on the administrative record and not de novo. Such an
				action shall be barred unless filed within 90 days after the Secretary’s final
				order.
								(k)Failure To
				PayIf any person fails to pay an assessment of a civil penalty
				under this Act—
									(1)after the order making
				the assessment has become a final order and if such person does not file a
				petition for judicial review of the order in accordance with subsection (j),
				or
									(2)after a court in an
				action brought under subsection (j) has entered a final judgment in favor of
				the Secretary,
									the
				court shall have jurisdiction to award the amount assessed plus interest from
				the date of the expiration of the 90-day period referred to in subsection (j).
				Judgment by the court shall include an order to pay.(l)Relationship to
				Mineral Leasing ActNo
				person shall be liable for a civil penalty under subsection (a) or (b) for
				failure to pay any rental for any lease automatically terminated pursuant to
				section 31 of the Mineral Leasing
				Act.
								(m)Tolling of Statutes of
				Limitation(1)Any determination by the
				Secretary or a designee of the Secretary that a person has violated subsection
				(a), (b)(2), or (b)(4) shall toll any applicable statute of limitations for all
				oil and gas leases held or operated by such person, until the later of—
										(A)the date on which the
				person corrects the violation and certifies that all violations of a like
				nature have been corrected for all of the oil and gas leases held or operated
				by such person; or
										(B)the date a final,
				nonappealable order has been issued by the Secretary or a court of competent
				jurisdiction.
										(2)A person determined by
				the Secretary or a designee of the Secretary to have violated subsection (a),
				(b)(2), or (b)(4) shall maintain all records with respect to the person’s oil
				and gas leases until the later of—
										(A)the date the Secretary
				releases the person from the obligation to maintain such records; and
										(B)the
				expiration of the period during which the records must be maintained under
				section 103(b).
										(n)State Sharing of
				PenaltiesAmounts received by the United States in an action
				brought under section 3730 of title 31, United States Code, that arises from
				any underpayment of royalties owed to the United States under any lease shall
				be treated as royalties paid to the United States under that lease for purposes
				of the mineral leasing laws and the Land and
				Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et
				seq.).
								.
					(b)Shared civil
			 penaltiesSection 206 of the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1736) is amended—
						(1)by inserting
			 trebled royalties or after 50 per centum of any;
			 and
						(2)by striking the second
			 sentence.
						BAmendments to Federal Oil
			 and Gas Royalty Management Act of 1982
				211.Amendments to
			 definitionsSection 3 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1702) is
			 amended—
					(1)in paragraph (20)(A), by
			 striking : Provided, That and all that follows
			 through subject of the judicial proceeding;
					(2)in paragraph (20)(B), by
			 striking (with written notice to the lessee who designated the
			 designee);
					(3)in paragraph (23)(A), by
			 striking (with written notice to the lessee who designated the
			 designee);
					(4)by amending paragraph
			 (24) to read as follows:
						
							(24)designee means any person who
				pays, offsets, or credits monies, makes adjustments, requests and receives
				refunds, or submits reports with respect to payments a lessee must make
				pursuant to section
				102(a);
							;
					(5)in paragraph (25)(B), by
			 striking (subject to the provisions of section 102(a) of this
			 Act); and
					(6)in paragraph (26), by
			 striking (with notice to the lessee who designated the
			 designee).
					212.Interest
					(a)Estimated payments;
			 interest on amount of underpaymentSection 111(j) of the Federal
			 Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721(j)) is amended by
			 striking If the estimated payment exceeds the actual royalties due,
			 interest is owed on the overpayment..
					(b)OverpaymentsSection
			 111 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721)
			 is amended by striking subsections (h) and (i).
					(c)Effective
			 dateThe amendments made by this section shall be effective one
			 year after the date of enactment of this Act.
					213.Obligation
			 periodSection 115(c) of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(c)) is
			 amended by adding at the end the following:
					
						(3)AdjustmentsIn
				the case of an adjustment under section 111A(a) (30 U.S.C. 1721a(a)) in which a
				recoupment by the lessee results in an underpayment of an obligation, for
				purposes of this Act the obligation becomes due on the date the lessee or its
				designee makes the
				adjustment.
						.
				214.Tolling agreements and
			 subpoenas
					(a)Tolling
			 agreementsSection 115(d)(1) of the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1724(d)(1)) is amended by striking
			 (with notice to the lessee who designated the designee).
					(b)SubpoenasSection
			 115(d)(2)(A) of the Federal Oil and Gas Royalty Management Act of 1982 (30
			 U.S.C. 1724(d)(2)(A)) is amended by striking (with notice to the lessee
			 who designated the designee, which notice shall not constitute a subpoena to
			 the lessee).
					215.Liability for royalty
			 paymentsSection 102(a) of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1712(a)) is
			 amended to read as follows:
					
						(a)In order to increase
				receipts and achieve effective collections of royalty and other payments, a
				lessee who is required to make any royalty or other payment under a lease or
				under the mineral leasing laws, shall make such payments in the time and manner
				as may be specified by the Secretary or the applicable delegated State. Any
				person who pays, offsets or credits monies, makes adjustments, requests and
				receives refunds, or submits reports with respect to payments the lessee must
				make is the lessee’s designee under this Act. Notwithstanding any other
				provision of this Act to the contrary, a designee shall be liable for any
				payment obligation of any lessee on whose behalf the designee pays royalty
				under the lease. The person owning operating rights in a lease and a person
				owning legal record title in a lease shall be liable for that person’s pro rata
				share of payment obligations under the
				lease.
						.
				CPublic interest in the
			 Federal Energy Program
				221.Surface owner
			 protection
					(a)DefinitionsAs used in this section—
						(1)the term
			 Secretary means the Secretary of the Interior;
						(2)the term
			 lease means a lease issued by the Secretary under the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.);
						(3)the term
			 lessee means the holder of a lease; and
						(4)the term
			 operator means any person that is responsible under the terms and
			 conditions of a lease for the operations conducted on leased lands or any
			 portion thereof.
						(b)Post-lease surface use
			 agreement
						(1)In
			 generalExcept as provided in subsection (c), the Secretary may
			 not authorize any operator to conduct exploration and drilling operations on
			 lands with respect to which title to oil and gas resources is held by the
			 United States but title to the surface estate is not held by the United States,
			 until the operator has filed with the Secretary a document, signed by the
			 operator and the surface owner or owners, showing that the operator has secured
			 a written surface use agreement between the operator and the surface owner or
			 owners that meets the requirements of paragraph (2).
						(2)ContentsThe
			 surface use agreement shall provide for—
							(A)the use of only such
			 portion of the surface estate as is reasonably necessary for exploration and
			 drilling operations based on site-specific conditions;
							(B)the accommodation of the
			 surface estate owner to the maximum extent practicable, including the location,
			 use, timing, and type of exploration and drilling operations, consistent with
			 the operator’s right to develop the oil and gas estate;
							(C)the reclamation of the
			 site to a condition capable of supporting the uses which such lands were
			 capable of supporting prior to exploration and drilling operations or other
			 uses as agreed to by the operator and the surface owner; and
							(D)compensation for damages
			 as a result of exploration and drilling operations, including but not limited
			 to—
								(i)loss of income and
			 increased costs incurred;
								(ii)damage to or destruction
			 of personal property, including crops, forage, and livestock; and
								(iii)failure to reclaim the
			 site in accordance with this subparagraph (C).
								(3)Procedure
							(A)In
			 generalAn operator shall notify the surface estate owner or
			 owners of the operator’s desire to conclude an agreement under this section. If
			 the surface estate owner and the operator do not reach an agreement within 90
			 days after the operator has provided such notice, the matter shall be referred
			 to third party arbitration for resolution within a period of 90 days. The cost
			 of such arbitration shall be the responsibility of the operator.
							(B)Identification of
			 arbitersThe Secretary shall identify persons with experience in
			 conducting arbitrations and shall make this information available to operators
			 and surface owners.
							(C)Referral to identified
			 arbiterReferral of a matter for arbitration by a person
			 identified by the Secretary pursuant to subparagraph (B) shall be sufficient to
			 constitute compliance with subparagraph (A).
							(4)Attorneys
			 feesIf action is taken to enforce or interpret any of the terms
			 and conditions contained in a surface use agreement, the prevailing party shall
			 be reimbursed by the other party for reasonable attorneys fees and actual costs
			 incurred, in addition to any other relief which a court or arbitration panel
			 may grant.
						(c)Authorized exploration
			 and drilling operations
						(1)Authorization without
			 surface use agreementThe Secretary may authorize an operator to
			 conduct exploration and drilling operations on lands covered by subsection (b)
			 in the absence of an agreement with the surface estate owner or owners,
			 if—
							(A)the Secretary makes a
			 determination in writing that the operator made a good faith attempt to
			 conclude such an agreement, including referral of the matter to arbitration
			 pursuant to subsection (b)(3), but that no agreement was concluded within 90
			 days after the referral to arbitration;
							(B)the operator submits a
			 plan of operations that provides for the matters specified in subsection (b)(2)
			 and for compliance with all other applicable requirements of Federal and State
			 law; and
							(C)the operator posts a bond
			 or other financial assurance in an amount the Secretary determines to be
			 adequate to ensure compensation to the surface estate owner for any damages to
			 the site, in the form of a surety bond, trust fund, letter of credit,
			 government security, certificate of deposit, cash, or equivalent.
							(2)Surface owner
			 participationThe Secretary shall provide surface estate owners
			 with an opportunity to—
							(A)comment on plans of
			 operations in advance of a determination of compliance with this
			 section;
							(B)participate in bond level
			 determinations and bond release proceedings under this subsection;
							(C)attend an on-site
			 inspection during such determinations and proceedings;
							(D)file written objections
			 to a proposed bond release; and
							(E)request and participate
			 in an on-site inspection when they have reason to believe there is a violation
			 of the terms and conditions of a plan of operations.
							(3)Payment of financial
			 guaranteeA surface estate owner with respect to any land subject
			 to a lease may petition the Secretary for payment of all or any portion of a
			 bond or other financial assurance required under this subsection as
			 compensation for any damages as a result of exploration and drilling
			 operations. Pursuant to such a petition, the Secretary may use such bond or
			 other guarantee to provide compensation to the surface estate owner for such
			 damages.
						(4)Bond
			 releaseUpon request and after inspection and opportunity for
			 surface estate owner review, the Secretary may release the financial assurance
			 required under this subsection if the Secretary determines that exploration and
			 drilling operations have ended and all damages have been fully
			 compensated.
						(d)Surface owner
			 notificationThe Secretary shall—
						(1)notify surface estate
			 owners in writing at least 45 days in advance of lease sales;
						(2)within ten working days
			 after a lease is issued, notify surface estate owners regarding the identity of
			 the lessee;
						(3)notify surface estate
			 owners in writing within 10 working days concerning any subsequent decisions
			 regarding a lease, such as modifying or waiving stipulations and approving
			 rights-of-way; and
						(4)notify surface estate
			 owners within five business days after issuance of a drilling permit under a
			 lease.
						(e)RegulationsThe
			 Secretary shall issue regulations implementing this section by not later than 1
			 year after the date of the enactment of this Act.
					222.Onshore oil and gas
			 reclamation and bondingSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is
			 amended by adding at the end the following:
					
						(q)Reclamation
				requirementsAn operator producing oil or gas (including coalbed
				methane) under a lease issued pursuant to this Act shall—
							(1)at a minimum restore the
				land affected to a condition capable of supporting the uses that it was capable
				of supporting prior to any drilling, or higher or better uses of which there is
				reasonable likelihood, so long as such use or uses do not present any actual or
				probable hazard to public health or safety or pose any actual or probable
				threat of water diminution or pollution, and the permit applicants’ declared
				proposed land use following reclamation is not impractical or unreasonable,
				inconsistent with applicable land use policies and plans, or involve
				unreasonable delay in implementation, or is violative of Federal or State
				law;
							(2)ensure that all
				reclamation efforts proceed in an environmentally sound manner and as
				contemporaneously as practicable with the oil and gas drilling operations;
				and
							(3)submit with the plan of
				operations a reclamation plan that describes in detail the methods and
				practices that will be used to ensure complete and timely restoration of all
				lands affected by oil and gas operations.
							(r)Reclamation bond or
				other financial assurancesAn operator producing oil or gas
				(including coalbed methane) under a lease issued under this Act shall post a
				bond or other financial assurances that cover the reclamation of that area of
				land within the permit area upon which the operator will initiate and conduct
				oil and gas drilling and reclamation operations within the initial term of the
				permit. As succeeding increments of oil and gas drilling and reclamation
				operations are to be initiated and conducted within the permit area, the lessee
				shall file with the regulatory authority an additional bond or bonds or other
				financial assurances to cover such increments in accordance with this section.
				The amount of the bond or other financial assurances required for each bonded
				area shall depend upon the reclamation requirements of the approved permit;
				shall reflect the probable difficulty of reclamation giving consideration to
				such factors as topography, geology of the site, hydrology, and revegetation
				potential; and shall be determined by the Secretary. The amount of the bond or
				other financial assurances shall be sufficient to assure the completion of the
				reclamation plan if the work had to be performed by the Secretary in the event
				of forfeiture.
						(s)RegulationsNo
				later than one year after the date of the enactment of this subsection, the
				Secretary shall promulgate regulations to implement the requirements, including
				for the release of bonds or other financial assurances, of subsections (q) and
				(r).
						.
				223.Protection of water
			 resources
					(a)Mineral Leasing Act
			 requirementsSection 17 of
			 the Mineral Leasing Act (30 U.S.C.
			 226) is further amended by adding at the end the following:
						
							(t)Water
				requirements
								(1)In
				generalAn operator producing oil or gas (including coalbed
				methane) under a lease issued under this Act shall—
									(A)remediate or replace the
				water supply of a water user who obtains all or part of such user’s supply of
				water for domestic, agricultural, or other purposes from an underground or
				surface source that has been affected by contamination, diminution, or
				interruption proximately resulting from drilling operations for such
				production; and
									(B)comply with all
				applicable requirements of Federal and State law for discharge of any water
				produced under the lease.
									(2)Water management
				planAn application for a permit to drill submitted pursuant to a
				lease issued under this Act shall be accompanied by a proposed water management
				plan including provisions to—
									(A)protect the quantity and
				quality of surface and ground water systems, both on-site and off-site, from
				adverse effects of the exploration, development, and reclamation processes or
				to provide alternative sources of water if such protection cannot be
				assured;
									(B)protect the rights of
				present users of water that would be affected by operations under the lease,
				including the discharge of any water produced in connection with such
				operations that is not reinjected; and
									(C)identify any agreements
				with other parties for the beneficial use of produced waters and the steps that
				will be taken to comply with State and Federal laws related to such
				use.
									.
					(b)Relation to State
			 lawNothing in this subtitle or any amendment made by this
			 subtitle shall—
						(1)be construed as impairing
			 or in any manner affecting any right or jurisdiction of any State with respect
			 to the waters of such State; or
						(2)be construed as limiting,
			 altering, modifying, or amending any of the interstate compacts or equitable
			 apportionment decrees that apportion water among and between States.
						(c)RegulationsNo
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Interior shall promulgate regulations to implement this section.
					224.Due diligence
			 fee
					(a)EstablishmentThe Secretary of the Interior shall, within
			 180 days after the date of enactment of this Act, issue regulations to
			 establish a fee with respect to Federal onshore lands that are subject to a
			 lease for production of oil, natural gas, or coal under which production is not
			 occurring. Such fee shall apply with respect to lands that are subject to such
			 a lease that is in effect on the date final regulations are promulgated under
			 this subsection or that is issued thereafter.
					(b)AmountThe
			 amount of the fee shall be $1 per year for each acre of land that is not in
			 production for that year.
					(c)Assessment and
			 collectionThe Secretary shall assess and collect the fee
			 established under this section.
					(d)Deposit and
			 useAmounts received by the United States in the form of the fee
			 established under this section shall be available to the Secretary of the
			 Interior for use to repair damage to Federal lands and resources caused by oil
			 and gas development, in accordance with the the documents submitted by the
			 President with the budget submission for fiscal year 2008 relating to the
			 Healthy Lands Initiative. Amounts received by the United States as fees under
			 this section shall be treated as offsetting receipts. Amounts received by the
			 United States in the form of the fee established under this section from
			 nonproducing coal leases shall also be available to the Secretary of the
			 Interior for any coal-to-liquids programs or pilot projects funded in whole or
			 in part by the Federal Government.
					DWind energy
				231.Wind Turbine
			 Guidelines Advisory Committee
					(a)In
			 generalThe Secretary of the Interior, within 30 days after the
			 date of enactment of this Act, shall convene or utilize an existing Wind
			 Turbine Guidelines Advisory Committee to study and make recommendations to the
			 Secretary on guidance for avoiding or minimizing impacts to wildlife and their
			 habitats related to land-based wind energy facilities. The matters assessed by
			 the Committee shall include the following:
						(1)The Service Interim
			 Guidance on Avoiding and Minimizing Wildlife Impacts from Wind Turbines of
			 2003.
						(2)Balancing potential impacts to wildlife
			 with requirements for acquiring the information necessary to assess those
			 impacts prior to selecting sites and designing facilities.
						(3)The scientific tools and
			 procedures best able to assess pre-development risk or benefits provided to
			 wildlife, measure post-development mortality, assess behavioral modification,
			 and provide compensatory mitigation for unavoidable impacts.
						(4)A process for
			 coordinating State, tribal, local, and national review and evaluation of the
			 impacts to wildlife from wind energy consistent with State and Federal laws and
			 international treaties.
						(5)Determination of project size thresholds or
			 impacts below which guidelines may not apply.
						(6)Appropriate timetables
			 for phasing-in guidance.
						(7)Current State actions to avoid and minimize
			 wildlife impacts from wind turbines in consultation with State wildlife
			 agencies.
						(b)Committee
			 operationsThe Wind Turbine
			 Guidelines Advisory Committee shall conduct its activities in accordance with
			 the Federal Advisory Committee Act (5 U.S.C. App.). The Secretary is authorized
			 to provide such technical analyses and support as is requested by such advisory
			 committee.
					(c)Committee
			 membershipThe membership of the Wind Turbine Guidelines Advisory
			 Committee shall not exceed 20 members, and shall be appointed by the Secretary
			 of the Interior to achieve balanced representation of wind energy development,
			 wildlife conservation, and government. The members shall include
			 representatives from the United States Fish and Wildlife Service and other
			 Federal agencies, and representatives from other interested persons, including
			 States, tribes, wind energy development organizations, nongovernmental
			 conservation organizations, and local regulatory or licensing
			 commissions.
					(d)ReportThe Wind Turbine Advisory Committee shall,
			 within 18 months after the date of enactment of this Act, submit a report to
			 Congress and the Secretary providing recommended guidance for developing
			 effective measures to protect wildlife resources and enhance potential benefits
			 to wildlife that may be identified.
					(e)Issuance of
			 guidanceNot later than 6
			 months after receiving the report of the Wind Turbine Guidelines Advisory
			 Committee under subsection (d), the Secretary shall following public notice and
			 comment issue final guidance to avoid and minimize impacts to wildlife and
			 their habitats related to land-based wind energy facilities. Such guidance
			 shall be based upon the findings and recommendations made in the report.
					232.Authorization of
			 appropriations for research to study wind energy impacts on
			 wildlifeThere is authorized
			 to be appropriated to the Secretary of the Interior $2,000,000 for each of
			 fiscal years 2008 through 2015 for new and ongoing research efforts to evaluate
			 methods for minimizing wildlife impacts at wind energy projects and to explore
			 effective mitigation methods that may be utilized for that purpose.
				233.EnforcementThe Secretary shall enforce the Endangered
			 Species Act of 1973, the Migratory Bird Treaty Act, the Bald Eagle Protection
			 Act, the Golden Eagle Protection Act, the Marine Mammal Protection Act of 1973,
			 the National Environmental Policy Act of 1969, and any other relevant Federal
			 law to address adverse wildlife impacts related to wind projects. Nothing in
			 this section preempts State enforcement of applicable State laws.
				234.Savings
			 clauseNothing in this
			 subtitle preempts any provision of State law or regulation relating to the
			 siting of wind projects or to consideration or review of any environmental
			 impacts of wind projects.
				EEnhancing energy
			 transmission
				241.Power Marketing
			 Administrations report
					(a)AnalysisThe Secretary of Energy, acting through the
			 Administrators of the Bonneville and Western Area Power Marketing
			 Administrations and in coordination with regional transmission entities, shall
			 conduct, or participate with such regional transmission entities to conduct, an
			 analysis of the existing capacity of transmission systems serving the States of
			 California, Oregon, and Washington to determine whether the existing capacity
			 is adequate to accommodate and integrate development and commercial operation
			 of ocean wave, tidal, and current energy projects in State and Federal marine
			 waters adjacent to those States.
					(b)ReportBased on the analysis conducted under
			 subsection (a), the Secretary of Energy shall prepare and provide to the
			 Natural Resources Committee of the House of Representatives and the Energy and
			 Natural Resources Committee of the Senate, not later than one year after the
			 date of enactment of this Act, a report identifying changes required, if any,
			 in the capacity of existing transmission systems serving the States referred to
			 in subsection (a) in order to reliably and efficiently accommodate and
			 integrate generation from commercial ocean wave, tidal, and current energy
			 projects in aggregate, escalating amounts equal to 2.5, 5, and 10 percent of
			 the current electrical energy consumption in those States.
					(c)Limitation on
			 implementation of changesThe
			 Secretary of Energy shall not implement any changes identified in the report
			 under subsection (b) until the Secretary determines that transmission capacity
			 backlogs associated with other renewable energies and existing at the time the
			 report is issued have been accommodated and integrated within transmission
			 systems serving the States of California, Oregon, and Washington.
					(d)Activities
			 nonreimbursableActivities carried out under subsection (a) or
			 (b) shall be nonreimbursable.
					(e)Existing procedures and
			 queuing not affectedNothing
			 in this section supercedes existing procedures and queuing pursuant to the
			 appropriate Open Access Transmission Tariffs filed by the Administrators of the
			 Bonneville and Western Area Power Administrations.
					IIIAlternative energy and
			 efficiency
			301.State ocean and
			 coastal alternative energy planning
				(a)In
			 generalThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451
			 et seq.) is amended by inserting after section 306A the following:
					306B.Ocean and coastal alternative energy
		  State surveys; alternative energy site identification and
		  planning(a)Grants to
				StatesThe Secretary may make
				grants to eligible coastal States to support voluntary State efforts to
				initiate and complete surveys of portions of coastal State waters and Federal
				waters adjacent to a State’s coastal zone, in consultation with the Minerals
				Management Service, to identify potential areas suitable or unsuitable for the
				exploration, development, and production of alternative energy that are
				consistent with the enforceable policies of coastal management plans approved
				pursuant to section 306A.
							(b)Survey
				elementsSurveys developed with grants under this section may
				include, but not be limited to—
								(1)hydrographic and
				bathymetric surveys;
								(2)oceanographic
				observations and measurements of the physical ocean environment, especially
				seismically active areas;
								(3)identification and
				characterization of significant or sensitive marine ecosystems or other areas
				possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
								(4)surveys of existing
				marine uses in the outer Continental Shelf and identification of potential
				conflicts;
								(5)inventories and surveys
				of shore locations and infrastructure capable of supporting alternative energy
				development;
								(6)inventories and surveys of offshore
				locations and infrastructure capable of supporting alternative energy
				development; and
								(7)other actions as may be
				necessary.
								(c)Participation and
				cooperationTo the extent practicable, coastal States shall
				provide opportunity for the participation in surveys under this section by
				relevant Federal agencies, State agencies, local governments, regional
				organizations, port authorities, and other interested parties and stakeholders,
				public and private, that is adequate to develop a comprehensive survey.
							(d)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the coastal States, publish guidelines for the
				application for and use of grants under this section.
							(e)Annual
				grantsFor each of fiscal years 2008 through 2011, the Secretary
				may make a grant to a coastal State under this section if the coastal State
				demonstrates to the satisfaction of the Secretary that the grant will be used
				to develop an alternative energy survey consistent with the requirements set
				forth in section 306A and this section.
							(f)Grant
				amountsThe amount of any grant under this section shall not
				exceed $750,000 for any fiscal year.
							(g)State match
								(1)Before fiscal year
				2010The Secretary shall not require any State matching fund
				contribution for grants awarded under this section for any fiscal year before
				fiscal year 2010.
								(2)After fiscal year
				2010The Secretary shall require a coastal State to provide a
				matching fund contribution for a grant under this section for surveys of a
				State’s coastal waters, according to—
									(A)a 2-to-1 ratio of
				Federal-to-State contributions for fiscal year 2010; and
									(B)a 1-to-1 ratio of
				Federal-to-State contributions for fiscal year 2011.
									(3)LimitationThe
				Secretary shall not require any matching funds for surveys of Federal waters
				adjacent to a State’s coastal zone.
								(h)Secretarial
				reviewAfter an initial grant is made to a coastal State under
				this section, no subsequent grant may be made to that coastal State under this
				section unless the Secretary finds that the coastal State is satisfactorily
				developing its survey.
							(i)Limitation on
				eligibilityNo coastal State is eligible to receive grants under
				this section for more than 4 fiscal years.
							(j)ApplicabilityThis
				section and the surveys conducted with assistance under this section shall not
				be construed to convey any new authority to any coastal State, or repeal or
				supersede any existing authority of any Federal agency, to regulate the siting,
				licensing, leasing, or permitting of alternative energy facilities in areas of
				the outer Continental Shelf under the administration of the Federal Government.
				Nothing in this section repeals or supersedes any existing coastal State
				authority pursuant to State or Federal law.
							(k)PriorityAny
				area that is identified as suitable for potential alternative energy
				development under surveys developed with assistance under this section shall be
				given priority consideration by Federal agencies for the siting, licensing,
				leasing, or permitting of alternative energy facilities. Any area that is
				identified as unsuitable under surveys developed with assistance under this
				section shall be avoided by Federal agencies to the maximum extent
				practicable.
							(l)Assistance by the
				secretaryThe Secretary shall—
								(1)under section 307(a) and
				to the extent practicable, make available to coastal States the resources and
				capabilities of the National Oceanic and Atmospheric Administration to provide
				technical assistance to the coastal States to develop surveys under this
				section; and
								(2)encourage other Federal
				agencies with relevant expertise to participate in providing technical
				assistance under this
				subsection.
								.
				(b)Authorization of
			 appropriationsSection 318(a) of the Coastal Zone Management Act
			 of 1972 (16 U.S.C. 1464) is amended—
					(1)in paragraph (1)(C) by
			 striking and after the semicolon;
					(2)in paragraph (2), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(3)for grants under section
				306B such sums as are necessary;
				and
							.
					302.Canal-side power
			 production at Bureau of Reclamation projects
				(a)Evaluation and
			 reportNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Interior
			 shall complete an evaluation and report to Congress on the potential for
			 developing rights-of-way along Bureau of Reclamation canals and infrastructure
			 for solar or wind energy production through leasing of lands or other means.
			 The report to Congress shall specify—
					(1)location of potential
			 rights-of-way for energy production;
					(2)total acreage available
			 for energy production;
					(3)existing transmission
			 infrastructure at sites;
					(4)estimates of fair market
			 leasing value of potential energy sites; and
					(5)estimate energy
			 development potential at sites.
					(b)ConsultationIn carrying out this section the Secretary
			 of the Interior shall consult with persons that would be affected by
			 development of rights-of-ways referred to in subsection (a), including the
			 beneficiaries of the canal and infrastructure evaluated under that
			 subsection.
				(c)LimitationsNothing in this section—
					(1)shall be construed to
			 authorize the Bureau of Reclamation or any contractor hired by the Bureau of
			 Reclamation to inventory or access rights-of-way owned or operated and
			 maintained by non-Federal interests, unless such interests provide written
			 permission for such inventory or an agreement or contract governing Federal
			 access is in effect;
					(2)shall be construed to
			 impede accessibility, impair project operations and maintenance, or create
			 additional costs for entities managing the rights-of-way; or
					(3)shall be used as the
			 basis of an increase in project-use power or preference power costs that will
			 be borne by the consumer.
					303.Increasing energy
			 efficiencies for water desalinationThe Water Desalination Act of 1996 (42
			 U.S.C. 10301 note; Public Law 104–298) is amended by adding at the end the
			 following new section:
				
					10.Research on reverse
				osmosis technology for water desalination and water recycling
						(a)Research
				programThe Secretary of the
				Interior, in consultation with the Secretary of Energy, shall implement a
				program to research methods for improving the energy efficiency of reverse
				osmosis technology for water desalination, water contamination, and water
				recycling.
						(b)ReportNot
				later than one year after the date of the enactment of this Act, the Secretary
				of the Interior shall submit to Congress a report which shall include—
							(1)a review of existing and
				emerging technologies, both domestic and international, that are likely to
				improve energy efficiency or utilize renewable energy sources at existing and
				future desalination and recycling facilities; and
							(2)an analysis of the
				economic viability of energy efficiency
				technologies.
							.
			304.Establishing a pilot
			 program for the development of strategic solar reserves on Federal
			 lands
				(a)PurposeThe purpose of this section is to establish
			 a pilot program for the development of strategic solar reserve on Federal lands
			 for the advancement, development, assessment, and installation of commercial
			 concentrating solar power energy systems.
				(b)Strategic Solar Reserve
			 Program
					(1)Site
			 SelectionThe Secretary of
			 the Interior, in consultation with the Secretary of Energy, the Secretary of
			 Defense, and the Federal Energy Regulatory Commission, States, tribal, or local
			 units of governments, as appropriate, affected utility industries, and other
			 interested persons, shall complete the following:
						(A)Identify Federal lands under the
			 jurisdiction of the Bureau of Land Management, subject to valid existing
			 rights, that are suitable and feasible for the installation of concentrating
			 solar power energy systems sufficient to create a solar energy reserve of no
			 less than 4 GW and no more than 25 GW.
						(B)Perform any environmental
			 reviews that may be required to complete the designation of such solar
			 reserves.
						(C)Incorporate the
			 designated solar reserves into the relevant agency land use and resource
			 management plans or equivalent plans.
						(D)Identify the needed
			 transmission upgrades to the solar reserves.
						(2)Minimum power of
			 sitesEach site identified as
			 suitable and feasible for the installation of concentrating solar power systems
			 shall be sufficient for the installation of at least 1 GW.
					(3)Lands not
			 includedThe following
			 Federal lands shall not be included within a strategic solar reserve
			 site:
						(A)Components of the National Landscape
			 Conservation System.
						(B)Areas of Critical Environmental
			 Concern.
						(4)Implementation of the
			 strategic solar reserve leasing program
						(A) In
			 generalThe Secretary of the
			 Interior, in consultation with the Secretary of Energy and following the
			 completion of the requirements under paragraph (1)(B), shall expeditiously
			 implement a strategic solar reserve leasing program in order to lease lands
			 identified under paragraph (1)(A) to produce no less than 4 GW and no more than
			 25 GW of concentrating solar power from those lands.
						(B)Criteria for
			 applicationsThe Secretary of
			 the Interior, in consultation with the Secretary of Energy, shall establish
			 criteria for approving applications to lease lands under this paragraph based,
			 in part, on the proposed concentrating solar power technologies proposed to be
			 used under such leases.
						(C)Variety of
			 technologiesThe Secretary of
			 the Interior, in consultation with the Secretary of Energy, shall provide for a
			 variety of concentrating solar power technologies to be used under leases under
			 this paragraph.
						(D)
			 MilestonesThe Secretary of
			 the Interior, in consultation with the Secretary of Energy, shall develop
			 milestones for activities under leases under this subsection to ensure due
			 diligence in the development of lands under such leases.
						(5)Environmental
			 ComplianceThe Secretary of
			 the Interior shall complete all necessary environmental surveys, compliance and
			 permitting for rights-of-way pursuant to title V of the Federal Land Policy and
			 Management Act of 1976 for each strategic solar reserve, as expeditiously as
			 possible. The applicant shall pay all costs of environmental compliance,
			 including when a determination is made that the land is not suitable and
			 feasible for such installation or the bid is withdrawn following the initiation
			 of such environmental compliance.
					(6)PermitsThe Secretary of the Interior shall ensure
			 that all strategic solar reserve installation pursuant to this section is
			 permitted using an expedited permitting process. The Secretary shall, in
			 consultation with the Secretary of Energy, complete the preparation of a
			 Programmatic Environmental Impact Statement by the Departments of Energy and
			 the Interior for concentrating solar power on Federal lands.
					(7)Rental fees; lease
			 termThe rental fee for each strategic solar reserve right-of-way
			 authorization under this subsection shall be established at $300 per acre
			 during the 10-year period beginning on the date of the enactment of this Act.
			 Rental fees after such period shall be established by regulations promulgated
			 by the Secretary of the Interior and shall be adjusted by the Secretary each 5
			 years thereafter. The rental fee shall be paid in annual payments commencing on
			 the day of operation. During the development and construction phase of a
			 project, the rental fee shall be waived. The leases shall be for a term of 30
			 years. The rental fees established in this section shall apply to all
			 concentrating solar power projects that have pending applications with the
			 Bureau of Land Management as of June 1, 2007.
					(8)Report to
			 CongressThe Secretary of the
			 Interior, in consultation with the Secretary of Energy, shall submit a report
			 to Congress on the findings of the pilot project—
						(A)not later than 3 years
			 after the installation of the first facility pursuant to this section;
			 and
						(B)10 years after the
			 installation of the first facility pursuant to this section.
						(c)Buy American
			 ActBeginning 3 years after
			 the date of enactment of this Act, any equipment used on lands included within
			 a strategic solar reserve site must be American-made, as that term is used in
			 the Buy American Act (41 U.S.C. 10a et seq.).
				(d)Davis-Bacon
			 ActNotwithstanding any other
			 provision of law, the prevailing wage requirements of subchapter IV of chapter
			 31 of title 40, United State Code, shall apply to any labor funded under this
			 Act.
				(e)SunsetExcept
			 as provided in subsection (b)(7), the authorities contained in this section
			 shall expire 10 years after the date of the enactment of this Act.
				305.OTEC
			 regulationsThe Administrator
			 of the National Oceanic and Atmospheric Administration shall, within two years
			 after the date of enactment of this Act, issue regulations necessary to
			 implement the Administrator’s authority to license offshore thermal energy
			 conversion facilities under the Ocean Thermal Energy Conversion Research,
			 Development, and Demonstration Act (42 U.S.C. 9001 et seq.).
			306.Biomass utilization
			 pilot program
				(a)Replacement of current
			 grant programSection 210 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15855) is amended to read as
			 follows:
					
						210.Biomass utilization
				pilot program
							(a)FindingsCongress
				finds the following:
								(1)The supply of woody
				biomass for energy production is directly linked to forest management planning
				to a degree far greater than in the case of other types of energy
				development.
								(2)As a consequence of this
				linkage, the process of developing and evaluating appropriate technologies and
				facilities for woody biomass energy and utilization must be integrated with
				long-term forest management planning processes, particularly in situations
				where Federal lands dominate the forested landscape.
								(b)Biomass definition for
				Federal forest landsIn this section, with respect to organic
				material removed from National Forest System lands or from public lands
				administered by the Secretary of the Interior, the term biomass
				covers only organic material from—
								(1)ecological forest
				restoration;
								(2)small-diameter byproducts
				of hazardous fuels treatments;
								(3)pre-commercial
				thinnings;
								(4)brush;
								(5)mill residues; and
								(6)slash.
								(c)Pilot
				programThe Secretary of Agriculture and the Secretary of the
				Interior shall establish a pilot program, to be known as the Biomass
				Utilization Pilot Program, involving 10 different forest types on
				Federal lands, under which the Secretary concerned will provide technical
				assistance and grants to persons to support the following biomass-related
				activities:
								(1)The development of
				biomass utilization infrastructure to support hazardous fuel reduction and
				ecological forest restoration.
								(2)The research and
				implementation of integrated facilities that seek to utilize woody biomass for
				its highest and best uses, with particular emphasis on projects that are linked
				to implementing community wildfire protection plans, ecological forest
				restoration, and economic development in rural communities.
								(3)The testing of multiple
				technologies and approaches to biomass utilization for energy, with emphasis on
				improving energy efficiency, developing thermal applications and distributed
				heat, biofuels, and achieving cleaner emissions including through combustion
				with other fuels, as well as other value-added uses.
								(d)Biomass supply
				studyPrior to the development of any biomass utilization pilot
				projects, the Secretary concerned shall develop a study to determine the
				long-term, ecologically sustainable, biomass supply available in the pilot
				program area. The study shall incorporate results form coordinated resource
				offering protocol (CROP) studies. The study shall also analyze the long-term
				availability of biomass materials within a reasonable transportation distance.
				The biomass supply studies shall be developed through a collaborative approach,
				as evidenced by the broad involvement, analysis, and agreement of interested
				persons, including local governments, energy developers, conservationists, and
				land management agencies. The results of the biomass supply study shall be a
				basis for determining the project scale, as outlined in subsection (g).
							(e)Exclusion of certain
				Federal landThe following Federal lands may not be included
				within a pilot project site:
								(1)Federal land containing
				old-growth forest or late-successional forest, unless the Secretary concerned
				determines that the pilot project on such land is appropriate for the
				applicable forest type and maximizes and enhances the retention of
				late-successional and large- and old-growth trees, late-successional and
				old-growth forest structure, and late-successional and old-growth forest
				composition.
								(2)Federal land on which the
				removal of vegetation is prohibited, including components of the National
				Wilderness Preservation System.
								(3)Wilderness Study
				Areas.
								(4)Inventoried roadless
				areas.
								(5)Components of the
				National Landscape Conservation System.
								(6)National
				Monuments.
								(f)Multiple
				projectsIn conducting the pilot program, the Secretary concerned
				shall include a variety of projects involving—
								(1)innovations in facilities
				of various sizes and processing techniques; and
								(2)the full spectrum of
				woody biomass producing regions of the United States.
								(g)Selection criteria and
				project scaleIn selecting the projects to be conducted under the
				pilot program, and the appropriate scale of projects, the Secretary concerned
				shall consider criteria that evaluate existing economic, ecological, and social
				conditions, focusing on opportunities such as workforce training, job creation,
				ecosystem health, reducing energy costs, and facilitating the production of
				alternative energy fuels. The agreement on the scale of a project shall be
				reached through a collaborative approach, as evidenced by the broad
				involvement, analysis, and agreement of interested persons, including local
				governments, energy developers, conservationists, and land management agencies.
				In selecting the appropriate scale of projects to be conducted under the pilot
				program, the Secretary concerned shall also consider the results of the supply
				study as outlined in subsection (d).
							(h)Monitoring and
				reporting requirementsAs part of the pilot program, the
				Secretary concerned shall impose monitoring and reporting requirements to
				ensure that the ecological, social, and economic effects of the projects
				conducted under the pilot program are being monitored and that the
				accomplishments, challenges, and lessons of each project are recorded and
				reported.
							(i)Other
				definitionsIn this section:
								(1)Highest and best
				useThe term highest and best use, with regard to
				biomass, means—
									(A)creating from raw
				materials those products and those biomass uses that will achieve the highest
				market value; and
									(B)yielding a wide range of
				existing and innovative products and biomass uses that create new markets,
				stimulate existing ones, and improve rural economies, maintains or improves
				ecosystem integrity, while also supporting traditional biomass energy
				generation.
									(2)Pilot
				programThe term pilot program means the Biomass
				Utilization Pilot Program established pursuant to this section.
								(3)Secretary
				concernedThe term Secretary concerned means the
				Secretary of Agriculture, with respect to National Forest System lands, and the
				Secretary of the Interior, with respect to public lands administered by the
				Secretary of the Interior.
								(4)Community wildfire
				protection planThe term community wildfire protection
				plan has the meaning given that term in section 101(3) of the Healthy
				Forest Restoration Act of 2003 (16 U.S.C. 6511(3)), which is further described
				by the Western Governors Association in the document entitled Preparing
				a Community Wildfire Protection Plan: A Handbook for Wildland-Interface
				Communities and dated March 2004.
								(5)Federal
				landThe term Federal land means—
									(A)land of the National
				Forest System (as defined in section 11(a) of the Forest and Rangeland
				Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered by
				the Secretary of Agriculture, acting through the Chief of the Forest Service;
				and
									(B)public lands (as defined
				in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1702)), the surface of which is administered by the Secretary of the Interior,
				acting through the Director of the Bureau of Land Management.
									(6)Inventoried roadless
				areaThe term Inventoried roadless area means one of
				the areas identified in the set of inventoried roadless areas maps contained in
				the Forest Service Roadless Areas Conservation, Final Environmental Impact
				Statement, Volume 2, dated November 2000.
								(j)Authorization of
				appropriationsThere is authorized to be appropriated such sums
				as may be necessary to carry out the pilot
				program.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by striking the item relating
			 to section 210 and inserting the following new item:
					
						
							Sec. 210. Biomass utilization pilot
				program.
						
						.
				307.Programmatic
			 environmental impact statementThe Secretary of Commerce and the Secretary
			 of the Interior shall, in cooperation with the Federal Energy Regulatory
			 Commission and the Secretary of Energy, and in consultation with appropriate
			 State agencies, jointly prepare programmatic environmental impact statements
			 which contain all the elements of an environmental impact statement under
			 section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332),
			 regarding the impacts of the deployment of marine and hydrokinetic renewable
			 energy technologies in the navigable waters of the United States. One
			 programmatic environmental impact statement shall be prepared under this
			 section for each of the Environmental Protection Agency regions of the United
			 States. The agencies shall issue the programmatic environmental impact
			 statements under this section not later than 18 months after the date of
			 enactment of this Act. The programmatic environmental impact statements shall
			 evaluate among other things the potential impacts of site selection on fish and
			 wildlife and related habitat. Nothing in this section shall operate to delay
			 consideration of any application for a license or permit for a marine and
			 hydrokinetic renewable energy technology project.
			IVCarbon capture and
			 climate change mitigation
			AGeological sequestration
			 assessment
				401.Short
			 titleThis subtitle may be
			 cited as the National Carbon Dioxide
			 Storage Capacity Assessment Act of 2007.
				402.National
			 assessment
					(a)DefinitionsIn
			 this section:
						(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
						(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
						(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect potential
			 storage.
						(4)RiskThe
			 term risk includes any risk posed by geomechanical, geochemical,
			 hydrogeological, structural, and engineered hazards.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
						(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, unmineable coal seam, or oil or gas reservoir that is capable
			 of accommodating a volume of industrial carbon dioxide.
						(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
						(1)the geographical extent
			 of all potential storage formations in all States;
						(2)the capacity of the
			 potential storage formations;
						(3)the injectivity of the
			 potential storage formations;
						(4)an estimate of potential
			 volumes of oil and gas recoverable by injection and storage of industrial
			 carbon dioxide in potential storage formations;
						(5)the risk associated with
			 the potential storage formations; and
						(6)the Carbon Sequestration
			 Atlas of the United States and Canada that was completed by the Department of
			 Energy in April 2006.
						(c)Coordination
						(1)Federal
			 coordination
							(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency on issues of data sharing, format,
			 development of the methodology, and content of the assessment required under
			 this section to ensure the maximum usefulness and success of the
			 assessment.
							(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
							(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
						(d)External Review and
			 PublicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
						(1)publish the methodology
			 and solicit comments from the public and the heads of affected Federal and
			 State agencies;
						(2)establish a panel of
			 individuals with expertise in the matters described in paragraphs (1) through
			 (5) of subsection (b) composed, as appropriate, of representatives of Federal
			 agencies, institutions of higher education, nongovernmental organizations,
			 State organizations, industry, and international geoscience organizations to
			 review the methodology and comments received under paragraph (1); and
						(3)on completion of the
			 review under paragraph (2), publish in the Federal Register the revised final
			 methodology.
						(e)Periodic
			 UpdatesThe methodology developed under this section shall be
			 updated periodically (including at least once every 5 years) to incorporate new
			 data as the data becomes available.
					(f)National
			 Assessment
						(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(1), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of capacity for carbon dioxide in accordance with the
			 methodology.
						(2)Geological
			 verificationAs part of the assessment under this subsection, the
			 Secretary shall carry out a drilling program to supplement the geological data
			 relevant to determining storage capacity of carbon dioxide in geological
			 storage formations, including—
							(A)well log data;
							(B)core data; and
							(C)fluid sample data.
							(3)Partnership with other
			 drilling programsAs part of the drilling program under paragraph
			 (2), the Secretary shall enter, as appropriate, into partnerships with other
			 entities to collect and integrate data from other drilling programs relevant to
			 the storage of carbon dioxide in geologic formations.
						(4)Incorporation into
			 NatCarb
							(A)In
			 generalOn completion of the assessment, the Secretary of Energy
			 shall incorporate the results of the assessment using the NatCarb database, to
			 the maximum extent practicable.
							(B)RankingThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
							(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report describing the findings under the assessment.
						(6)Periodic
			 updatesThe national assessment developed under this section
			 shall be updated periodically (including at least once every 5 years) to
			 support public and private sector decisionmaking.
						(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for the period of fiscal years 2008 through
			 2012.
					BTerrestrial sequestration
			 assessment
				421.Requirement to conduct
			 an assessment
					(a)In
			 generalThe Secretary of the Interior, acting through the United
			 States Geological Survey, shall—
						(1)conduct an assessment of
			 the amount of carbon stored in terrestrial, aquatic, and coastal ecosystems
			 (including estuaries);
						(2)determine the processes
			 that control the flux of carbon in and out of each ecosystem;
						(3)estimate the potential
			 for increasing carbon sequestration in natural systems through management
			 measures or restoration activities in each ecosystem; and
						(4)develop near-term and
			 long-term adaptation strategies that can be employed to enhance the
			 sequestration of carbon in each ecosystem.
						(b)Use of native plant
			 speciesIn developing management measures, restoration
			 activities, or adaptation strategies, the Secretary shall emphasize the use of
			 native plant species for each ecosystem.
					(c)ConsultationThe
			 Secretary shall develop the methodology and conduct the assessment in
			 consultation with the Secretary of Energy, the Administrator of the National
			 Oceanic and Atmospheric Administration, and the heads of other relevant
			 agencies.
					422.Methodology
					(a)In
			 generalWithin 270 days after the date of enactment of this Act,
			 the Secretary shall develop a methodology for conducting the assessment.
					(b)Publication of proposed
			 methodology; commentUpon completion of a proposed methodology,
			 the Secretary shall publish the proposed methodology and solicit comments from
			 the public and heads of affected Federal and State agencies for 60 days before
			 publishing a final methodology.
					423.Completion of
			 assessment and reportThe
			 Secretary shall—
					(1)complete the national
			 assessment within 2 years after publication of the final methodology under
			 section 422; and
					(2)submit a report
			 describing the results of the assessment to the House Committee on Natural
			 Resources and the Senate Committee on Energy and Natural Resources within 180
			 days after the assessment is completed.
					424.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $15,000,000 for the
			 period of fiscal years 2008 through 2012.
				CSequestration
			 activities
				431.Carbon dioxide storage
			 inventorySection 354 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15910) is amended by redesignating
			 subsection (d) as subsection (e), and by inserting after subsection (c) the
			 following:
					
						(d)Records and
				inventoryThe Secretary of the Interior, acting through the
				Bureau of Land Management, shall maintain records on and an inventory of the
				amount of carbon dioxide stored from Federal energy
				leases.
						.
				432.Framework for
			 geological carbon sequestration on Federal landsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of the Interior shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on a
			 recommended regulatory and certification framework for conducting geological
			 carbon sequestration activities on Federal lands. The Secretary shall identify
			 a lead agency within the Department of the Interior to develop this framework.
			 One of the goals of the framework shall be to identify what actions need to be
			 taken in order to allow for commercial-scale geological carbon sequestration
			 activities to be undertaken on Federal lands as expeditiously as
			 possible.
				DNatural Resources and
			 Wildlife Programs
				1Natural Resources
			 Management and Climate Change
					441.Interagency Council on
			 Climate Change
						(a)EstablishmentThe
			 Secretary of the Interior shall establish an Interagency Council on Climate
			 Change to address the impacts of climate change on Federal lands, the ocean
			 environment, and the Federal water infrastructure. The panel shall include the
			 head of each of the following agencies:
							(1)The Bureau of Land
			 Management.
							(2)The National Park
			 Service.
							(3)United States Geological
			 Survey.
							(4)The United States Fish
			 and Wildlife Service.
							(5)The Forest
			 Service.
							(6)The National Oceanic and
			 Atmospheric Administration.
							(7)The Bureau of
			 Reclamation.
							(8)The Council on
			 Environmental Quality.
							(9)The Minerals Management
			 Service.
							(10)The Office of Surface
			 Mining Reclamation and Enforcement.
							(b)PlanNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of the Interior shall submit a plan to Congress describing what the agencies
			 listed in subsection (a) shall do both individually and cooperatively to
			 accomplish the following:
							(1)Working in cooperation
			 with the United States Geological Survey, develop an interagency inventory and
			 Geographic Information System database of United States ecosystems, water
			 supplies, and water infrastructure vulnerable to climate change.
							(2)Manage land, water, and
			 ocean resources in a manner that takes into account projected climate change
			 impacts, including but not limited to, prolonged periods of drought, changing
			 hydrology, and in the case of oceans, increasing ocean acidification.
							(3)Develop consistent
			 protocols to incorporate climate change impacts in land and water management
			 decisions across land and water resources under the jurisdiction of those
			 agencies listed in subsection (a).
							(4)Incorporate the most
			 current, peer-reviewed science on climate change and the economic, social, and
			 ecological impacts of climate change into the decision making process of those
			 agencies listed in subsection (a).
							2National Policy and
			 Strategy for Wildlife
					451.Short
			 titleThis chapter may be
			 cited as the Global Warming Wildlife
			 Survival Act.
					452.National policy on
			 wildlife and global warmingIt
			 is the policy of the Federal Government, in cooperation with State, tribal, and
			 affected local governments, other concerned public and private organizations,
			 landowners, and citizens to use all practicable means and measures—
						(1)to assist wildlife
			 populations and their habitats in adapting to and surviving the effects of
			 global warming; and
						(2)to ensure the persistence
			 and resilience of the wildlife of the United States, together with its habitat,
			 as an essential part of our Nation’s culture, landscape, and natural
			 resources.
						453.DefinitionsIn this chapter:
						(1)Ecological
			 processesThe term ecological processes means the
			 biological, chemical, and physical interactions between the biotic and abiotic
			 components of ecosystems, including nutrient cycling, pollination,
			 predator-prey relationships, soil formation, gene flow, hydrologic cycling,
			 decomposition, and disturbance regimes such as fire and flooding.
						(2)Habitat
			 linkagesThe term habitat linkages means areas that
			 connect wildlife habitat or potential wildlife habitat, and that facilitate the
			 ability of wildlife to move within a landscape in response to the effects of
			 global warming.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(4)WildlifeThe
			 term wildlife means—
							(A)any species of wild,
			 free-ranging fauna, including fish and other aquatic species; and
							(B)any fauna in a captive
			 breeding program the object of which is to reintroduce individuals of a
			 depleted indigenous species into previously occupied range.
							(5)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by wildlife for growth, reproduction, and survival,
			 including aquatic and terrestrial plant communities, food, water, cover, and
			 space, on a tract of land, in a body of water, or in an area or region.
						454.National
			 strategy
						(a)Requirement
							(1)In
			 generalThe Secretary shall, within two years after the date of
			 the enactment of this Act, on the basis of the best available science as
			 provided by the science advisory board under section 455, promulgate a national
			 strategy for assisting wildlife populations and their habitats in adapting to
			 the impacts of global warming.
							(2)Consultation and
			 commentIn developing the national strategy, the Secretary
			 shall—
								(A)consult with the
			 Secretary of Agriculture, the Secretary of Commerce, the Administrator of the
			 Environmental Protection Agency, State fish and wildlife agencies, Indian
			 tribes, local governments, conservation organizations, scientists, and other
			 interested stakeholders; and
								(B)provide opportunity for
			 public comment.
								(b)Contents
							(1)In
			 generalThe Secretary shall include in the national strategy
			 prioritized goals and measures to—
								(A)identify and monitor
			 wildlife populations, including game species, likely to be adversely affected
			 by global warming, with particular emphasis on wildlife populations at greatest
			 need for conservation;
								(B)identify and monitor
			 coastal, marine, terrestrial, and freshwater habitat at greatest risk of being
			 damaged by global warming;
								(C)assist species in
			 adapting to the impacts of global warming;
								(D)protect, acquire, and
			 restore wildlife habitat to build resilience to global warming;
								(E)provide habitat linkages
			 and corridors to facilitate wildlife movements in response to global
			 warming;
								(F)restore and protect
			 ecological processes that sustain wildlife populations vulnerable to global
			 warming; and
								(G)incorporate consideration
			 of climate change in, and integrate climate change adaptation strategies for
			 wildlife and its habitat into, the planning and management of Federal lands
			 administered by the Department of the Interior and lands administered by the
			 Forest Service.
								(2)Coordination with other
			 plansIn developing the national strategy, the Secretary shall to
			 the maximum extent practicable—
								(A)take into consideration
			 research and information in State comprehensive wildlife conservation plans,
			 the North American Waterfowl Management Plan, the National Fish Habitat Action
			 Plan, and other relevant wildlife conservation plans; and
								(B)coordinate and integrate,
			 to the extent consistent with the policy set forth in section 452, the goals
			 and measures identified in the national strategy with goals and measures
			 identified in such plans.
								(c)RevisionThe
			 Secretary shall revise the national strategy not later than five years after
			 its initial promulgation, and not later than every ten years thereafter, to
			 reflect new information on the impacts of global warming on wildlife and its
			 habitat and advances in the development of strategies for adapting to or
			 mitigating for such impacts.
						(d)Implementation
							(1)Implementation on
			 Federal land systemsTo achieve the goals of the national
			 strategy and to implement measures for the conservation of wildlife and its
			 habitat identified in the national strategy—
								(A)the Secretary of the
			 Interior shall exercise the authority of such Secretary under this Act and
			 other laws within the Secretary’s jurisdiction pertaining to the administration
			 of lands; and
								(B)the Secretary of
			 Agriculture shall exercise the authority of such Secretary under this Act and
			 other laws within the Secretary’s jurisdiction pertaining to the administration
			 of lands.
								(2)Wildlife conservation
			 programsConsistent with their authorities under other laws, the
			 Secretary, the Secretary of Agriculture, and the Secretary of Commerce shall
			 administer wildlife conservation programs authorized under other laws to
			 achieve the goals of the national strategy and to implement measures for the
			 conservation of wildlife and its habitat identified in the national
			 strategy.
							455.Advisory
			 board
						(a)Science advisory
			 board
							(1)In
			 generalThe Secretary shall establish and appoint the members of
			 a science advisory board comprised of not less than 10 and not more than 20
			 members recommended by the President of the National Academy of Sciences with
			 expertise in wildlife biology, ecology, climate change and other relevant
			 disciplines. The director of the National Global Warming and Wildlife Science
			 Center established under subsection (b) shall be an ex officio member of the
			 science advisory board.
							(2)FunctionsThe
			 science advisory board shall—
								(A)provide scientific and
			 technical advice and recommendations to the Secretary on the impacts of global
			 warming on wildlife and its habitat, areas of habitat of particular importance
			 for the conservation of wildlife populations affected by global warming, and
			 strategies and mechanisms to assist wildlife populations and their habitats in
			 adapting to the impacts of global warming in the management of Federal lands
			 and in other Federal programs for wildlife conservation;
								(B)advise the National
			 Global Warming and Wildlife Science Center established under subsection (b) and
			 review the quality of the research programs of the Center; and
								(C)advise the Secretary
			 regarding the best science available for purposes of section 454(a)(1).
								(3)Public
			 availabilityThe advice and recommendations of the science
			 advisory board shall be available to the public.
							(b)National Global Warming
			 and Wildlife Science Center
							(1)In
			 generalThe Secretary shall establish the National Global Warming
			 and Wildlife Science Center within the United States Geological Survey.
							(2)FunctionsThe
			 National Global Warming and Wildlife Science Center shall—
								(A)conduct scientific
			 research on national issues related to the impacts of global warming on
			 wildlife and its habitat and mechanisms for adaptation to, mitigation of, or
			 prevention of such impacts;
								(B)consult with and advise
			 Federal land management agencies and Federal wildlife agencies regarding the
			 impacts of global warming on wildlife and its habitat and mechanisms for
			 adaptation to or mitigation of such impacts, and the incorporation of
			 information regarding such impacts and the adoption of mechanisms for
			 adaptation or mitigation of such impacts in the management and planning for
			 Federal lands and in the administration of Federal wildlife programs;
			 and
								(C)consult with State and
			 local agencies, universities, and other public and private entities regarding
			 their research, monitoring, and other efforts to address the impacts of global
			 warming on wildlife and its habitat.
								(3)Integration with other
			 Federal activitiesThe Secretary, the Secretary of Agriculture,
			 and the Secretary of Commerce shall ensure that activities carried out pursuant
			 to this section are integrated with climate change program activities carried
			 out pursuant to other Federal law.
							(c)Detection of
			 changesThe Secretary, the Secretary of Agriculture, and the
			 Secretary of Commerce shall each exercise authorities under other laws to carry
			 out programs to detect changes in wildlife abundance, distribution, and
			 behavior related to global warming, including—
							(1)conducting species
			 inventories on Federal lands and in marine areas within the exclusive economic
			 zone of the United States; and
							(2)establishing and
			 implementing robust, coordinated monitoring programs.
							456.Authorization of
			 appropriations
						(a)Implementation of
			 national strategyOf the amounts appropriated to carry out this
			 chapter for each fiscal year—
							(1)45 percent are authorized
			 to be made available to Federal agencies to develop and implement the national
			 strategy promulgated under section 454 in the administration of the Federal
			 land systems, of which—
								(A)35 percent shall be
			 allocated to the Department of the Interior to—
									(i)operate the National
			 Global Warming and Wildlife Science Center established under section 455;
			 and
									(ii)carry out the policy set
			 forth in section 452 and implement the national strategy in the administration
			 of the National Park System the National Wildlife Refuge System, and on the
			 Bureau of Land Management’s public lands; and
									(B)10 percent shall be
			 allocated to the Department of Agriculture to carry out the policy set forth in
			 section 452 and implement the national strategy in the administration of the
			 National Forest System;
								(2)25 percent are authorized
			 to be made available to Federal agencies to carry out the policy set forth in
			 section 452 and to implement the national strategy through fish and wildlife
			 programs, other than for the operation and maintenance of Federal lands, of
			 which—
								(A)10 percent shall be
			 allocated to the Department of the Interior to fund endangered species,
			 migratory bird, and other fish and wildlife programs administered by the United
			 States Fish and Wildlife Service, other than operations and maintenance of the
			 national wildlife refuges; and
								(B)15 percent shall be
			 allocated to the Department of the Interior for implementation of cooperative
			 grant programs benefitting wildlife including the Cooperative Endangered
			 Species Fund, Private Stewardship Grants, the North American Wetlands
			 Conservation Act, the Neotropical Migratory Bird Conservation Fund, and the
			 National Fish Habitat Action Plan, and used for activities that assist wildlife
			 and its habitat in adapting to the impacts of global warming; and
								(3)30 percent are authorized
			 to be made available for grants to States and Indian tribes through the State
			 and tribal wildlife grants program authorized under section 461, to—
								(A)carry out activities that
			 assist wildlife and its habitat in adapting to the impacts of global warming in
			 accordance with State comprehensive wildlife conservation plans developed and
			 approved under that program; and
								(B)revise or supplement
			 existing State comprehensive wildlife conservation plans as necessary to
			 include specific strategies for assisting wildlife and its habitat in adapting
			 to the impacts of global warming.
								(b)Availability
							(1)In
			 generalFunding is authorized to be made available to States and
			 Indian tribes pursuant to this section subject to paragraphs (2) and
			 (3).
							(2)Initial 5-year
			 periodDuring the 5-year period beginning on the effective date
			 of this Act, a State shall not be eligible to receive such funding unless the
			 head of the State’s wildlife agency has—
								(A)approved, and provided to
			 the Secretary, an explicit strategy to assist wildlife populations in adapting
			 to the impacts of global warming; and
								(B)incorporated such
			 strategy as a supplement to the State’s comprehensive wildlife conservation
			 plan.
								(3)Subsequent
			 periodAfter such 5-year period, a State shall not be eligible to
			 receive such funding unless the State has submitted to the Secretary, and the
			 Secretary has approved, a revision to its comprehensive wildlife conservation
			 plan that—
								(A)describes the impacts of
			 global warming on the diversity and health of the State’s wildlife populations
			 and their habitat;
								(B)describes and prioritizes
			 proposed conservation actions to assist wildlife populations in adapting to
			 such impacts;
								(C)establishes programs for
			 monitoring the impacts of global warming on wildlife populations and their
			 habitats; and
								(D)establishes methods for
			 assessing the effectiveness of conservation actions taken to assist wildlife
			 populations in adapting to such impacts and for adapting such actions to
			 respond appropriately to new information or changing conditions.
								(c)Intent of
			 CongressIt is the intent of Congress that funding provided to
			 Federal agencies and States pursuant to this chapter supplement, and not
			 replace, existing sources of funding for wildlife conservation.
						3State and tribal wildlife
			 grants program
					461.State and Tribal
			 Wildlife Grants Program
						(a)Authorization of
			 programThere is authorized to be established a State and Tribal
			 Wildlife Grants Program to be administered by the Secretary of the Interior and
			 to provide wildlife conservation grants to States and to the District of
			 Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern
			 Mariana Islands, American Samoa, and federally recognized Indian tribes for the
			 planning, development, and implementation of programs for the benefit of
			 wildlife and their habitat, including species that are not hunted or
			 fished.
						(b)Allocation of
			 funds
							(1)In
			 generalOf the amounts made available to carry out this section
			 for each fiscal year—
								(A)10 percent shall be for a
			 competitive grant program for Indian tribes that are not subject to the
			 remaining provisions of this section;
								(B)of the amounts remaining
			 after the application of subparagraph (A), and after the deduction of the
			 Secretary’s administrative expenses to carry out this section—
									(i)not more than one-half of
			 1 percent shall be allocated to each of the District of Columbia and to the
			 Common wealth of Puerto Rico; and
									(ii)not more than one-fourth
			 of 1 percent shall be allocated to each of Guam, American Samoa, the United
			 States Virgin Islands, and the Commonwealth of the Northern Mariana Islands;
			 and
									(C)of the amount remaining
			 after the application of subparagraphs (B) and (C), the secretary shall
			 apportion among the States—
									(i)one-third based on the
			 ratio that the land area of each State bears to the total land area of all
			 States; and
									(ii)two-thirds based on the
			 ratio that the population of each State bears to the total population of all
			 States.
									(2)AdjustmentsThe
			 amounts apportioned under subparagraph (C) of paragraph (1) for a fiscal year
			 shall be adjusted equitably so that no State is apportioned under such
			 subparagraph a sum that is—
								(A)less than 1 percent of
			 the amount available for apportionment under that subparagraph that fiscal
			 year; or
								(B)more than 5 percent of
			 such amount.
								(c)Cost sharing
							(1)Plan development
			 grantsThe Federal share of the costs of developing or revising a
			 comprehensive wildlife conservation plan shall not exceed 75 percent of the
			 total costs of developing or revising such plan.
							(2)Plan implementation
			 grantsThe Federal share of the costs of implementing an activity
			 in an approved comprehensive wildlife conservation plan carried out with a
			 grant under this section shall not exceed 50 percent of the total costs of such
			 activities.
							(3)Prohibition on use of
			 Federal fundsThe non-Federal share of costs of an activity
			 carried out under this section shall not be paid with amounts derived from any
			 Federal grant program.
							(d)Requirement for
			 plan
							(1)In
			 generalNo State, territory, or other jurisdiction shall be
			 eligible for a grant under this section unless it submits to the Secretary a
			 comprehensive wildlife conservation plan that—
								(A)complies with paragraph
			 (2); and
								(B)considers the broad range
			 of the State, territory, or other jurisdiction’s wildlife and associated
			 habitats, with appropriate priority placed on those species with the greatest
			 conservation need and taking into consideration the relative level of funding
			 available for the conservation of those species.
								(2)ContentsThe
			 comprehensive wildlife conservation plan must contain—
								(A)information on the
			 distribution and abundance of species of wildlife, including low and declining
			 populations as the State, territory, or other jurisdiction’s fish and wildlife
			 agency considers appropriate, that are indicative of the diversity and health
			 of the jurisdiction’s wildlife;
								(B)the location and relative
			 condition of key habitats and community types essential to conservation of
			 species identified in subparagraph (A);
								(C)descriptions of problems
			 which may adversely affect species identified in subparagraph (A) or their
			 habitats, and priority research and survey efforts needed to identify factors
			 that may assist in restoration and improved conservation of these species and
			 habitats;
								(D)descriptions of
			 conservation actions proposed to conserve the identified species and habitats
			 and priorities for implementing such actions;
								(E)proposed plans for
			 monitoring species identified in subparagraph (A) and their habitats, for
			 monitoring the effectiveness of the conservation actions proposed in
			 subparagraph (D), and for adapting these conservation actions to respond
			 appropriately to new information or changing conditions;
								(F)descriptions of
			 procedures to review the comprehensive wildlife conservation plan at intervals
			 not to exceed ten years;
								(G)plans for coordinating
			 the development, implementation, review, and revision of the comprehensive
			 wildlife conservation plan with Federal, State, and local agencies and Indian
			 tribes that manage significant land and water areas within the jurisdiction or
			 administer programs that significantly affect the conservation of identified
			 species and habitats; and
								(H)provisions for broad
			 public participation as an essential element of the development, revision, and
			 implementation of the comprehensive wildlife conservation plan.
								(e)Savings
			 clauseState comprehensive wildlife strategies approved by the
			 Secretary pursuant to previous congressional authorizations and appropriations
			 Acts shall remain in effect until such strategies expire or are revised in
			 accordance with their terms. Except as specified in section 456(b) with respect
			 to funds made available under such section, conservation and education
			 activities conducted or proposed to be conducted pursuant to such previously
			 approved strategies shall remain authorized.
						(f)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
						EOcean Programs
				471.Ocean Policy, Global
			 Warming, and Acidification Program
					(a)Development and
			 implementation
						(1)In
			 generalThe Secretary of Commerce, shall, within two years after
			 the date of enactment of this Act, and on the basis of the best available
			 science, develop and implement a national strategy using existing authorities
			 and the authority provided in this section to support coastal State and Federal
			 agency efforts to—
							(A)predict, plan for, and
			 mitigate the impacts on ocean and coastal ecosystems from global warming,
			 relative sea level rise and ocean acidification; and
							(B)ensure the recovery,
			 resiliency, and health of ocean and coastal ecosystems.
							(2)Consultation and
			 commentBefore and during the development of the national
			 strategy, the Secretary shall—
							(A)consult with the
			 Secretary of the Interior, the Administrator of the Environmental Protection
			 Agency, the Regional Fishery Management Councils, coastal States, Indian
			 tribes, local governments, conservation organizations, scientists, and other
			 interested stakeholders; and
							(B)provide opportunities for
			 public notice and comment.
							(b)Contents
						(1)In
			 generalThe Secretary shall include in the national strategy
			 prioritized goals and measures to—
							(A)incorporate climate
			 change adaptation strategies into the planning and management of ocean and
			 coastal programs and resources administered by the Department of
			 Commerce;
							(B)support restoration,
			 protection, and enhancement of natural processes that minimize the impacts of
			 relative sea level rise, global warming, and ocean acidification;
							(C)minimize the impacts of
			 global warming and ocean acidification on marine species and their
			 habitats;
							(D)identify, protect, and
			 restore ocean and coastal habitats needed to build healthy and resilient
			 ecosystems;
							(E)support the development
			 of climate change resiliency plans under the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.);
							(F)provide technical
			 assistance and training to other Federal agencies, States, local communities,
			 universities, and other stakeholders; and
							(G)identify additional
			 research that is needed to better anticipate and plan for the impacts of global
			 warming and ocean acidification on ocean and coastal resources.
							(2)Coordination with other
			 plansIn developing the national strategy, the Secretary
			 shall—
							(A)take into consideration
			 research and information available in Federal, regional, and State management
			 and restoration plans and any other relevant reports and information;
			 and
							(B)encourage and take into
			 account State and regional plans for protecting and restoring the health and
			 resilience of ocean and coastal ecosystems.
							(c)RevisionThe
			 Secretary shall revise the national strategy not later than 5 years after its
			 promulgation, and not later than every 10 years thereafter, to reflect new
			 information on the impacts of global warming, relative sea level rise, and
			 acidification on ocean and coastal ecosystems and their resources and advances
			 in the development of strategies for adapting to or mitigating for such
			 impacts.
					(d)Science advisory
			 board
						(1)ConsultationThe
			 Secretary shall consult with the National Oceanic and Atmospheric
			 Administration’s Science Advisory Board in the development and implementation
			 of the strategy.
						(2)Review
			 informationThe Science Advisory Board shall periodically—
							(A)review new information on
			 the impacts of global warming, relative sea level rise, and acidification on
			 ocean and coastal ecosystems and their resources and advances in the
			 development of strategies for adapting to or mitigating for such impacts;
			 and
							(B)provide that information
			 to the Secretary.
							(e)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary to implement this section. Amounts appropriated shall be
			 used for the exclusive purpose of carrying out the activities specified in this
			 section.
					(f)Report to
			 congressCopies of the strategy and implementation plan and any
			 updates shall be provided to the Congress.
					472.Planning for climate
			 change in the coastal zone
					(a)In
			 GeneralThe Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end
			 the following:
						320.Climate
		  change resiliency planning(a)In
				GeneralThe Secretary shall establish consistent with the
				national policies set forth in section 303 a coastal climate change resiliency
				planning and response program to—
									(1)provide assistance to
				coastal states to voluntarily develop coastal climate change resiliency plans
				pursuant to approved management programs approved under section 306, to
				minimize contributions to climate change and to prepare for and reduce the
				negative consequences that may result from climate change in the coastal zone;
				and
									(2)provide financial and
				technical assistance and training to enable coastal states to implement plans
				developed pursuant to this section through coastal states’ enforceable
				policies.
									(b)GuidelinesWithin
				180 days after the date of enactment of this section, the Secretary, in
				consultation with the coastal states, shall issue guidelines for the
				implementation of the grant program established under subsection (c).
								(c)Climate Change
				Resiliency Planning Grants
									(1)In
				generalThe Secretary, subject to the availability of
				appropriations, may make a grant to any coastal state for the purpose of
				developing climate change resiliency plans pursuant to guidelines issued by the
				Secretary under subsection (b).
									(2)Plan
				contentA plan developed with a grant under this section shall
				include the following:
										(A)Identification of public
				facilities and public services, coastal resources of national significance,
				coastal waters, energy facilities, or other water uses located in the coastal
				zone that are likely to be impacted by climate change.
										(B)Adaptive management
				strategies for land use to respond or adapt to changing environmental
				conditions, including strategies to protect biodiversity and establish habitat
				buffer zones, migration corridors, and climate refugia.
										(C)Requirements to initiate
				and maintain long-term monitoring of environmental change to assess coastal
				zone resiliency and to adjust when necessary adaptive management strategies and
				new planning guidelines to attain the policies under section 303.
										(3)State hazard mitigation
				plansPlans developed with a grant under this section shall be
				consistent with State hazard mitigation plans developed under State or Federal
				law.
									(4)AllocationGrants
				under this section shall be available only to coastal states with management
				programs approved by the Secretary under section 306 and shall be allocated
				among such coastal states in a manner consistent with regulations promulgated
				pursuant to section 306(c).
									(5)PriorityIn
				the awarding of grants under this subsection the Secretary may give priority to
				any coastal state that has received grant funding to develop program changes
				pursuant to paragraphs (1), (2), (3), (5), (6), (7), and (8) of section
				309(a).
									(6)Technical
				assistanceThe Secretary may provide technical assistance to a
				coastal state consistent with section 310 to ensure the timely development of
				plans supported by grants awarded under this subsection.
									(7)Federal
				ApprovalIn order to be eligible for a grant under subsection
				(d), a coastal state must have its plan developed under this section approved
				by the Secretary under regulations adopted pursuant to section 306(e).
									(d)Coastal Resiliency
				Project Grants
									(1)In
				generalThe Secretary, subject to the availability of
				appropriations, may make grants to any coastal state that has a climate change
				resiliency plan approved under subsection (c)(7), in order to support projects
				that implement strategies contained within such plans.
									(2)Program
				requirementsThe Secretary within 90 days after approval of the
				first plan approved under subsection (c)(7), shall publish in the Federal
				Register requirements regarding applications, allocations, eligible activities,
				and all terms and conditions for grants awarded under this subsection. No less
				than 30 percent of the funds appropriated in any fiscal year for grants under
				this subsection shall be awarded through a merit-based competitive
				process.
									(3)Eligible
				activitiesThe Secretary may award grants to coastal states to
				implement projects in the coastal zone to address stress factors in order to
				improve coastal climate change resiliency, including the following:
										(A)Activities to address
				physical disturbances within the coastal zone, especially activities related to
				public facilities and public services, tourism, sedimentation, and other
				factors negatively impacting coastal waters, and fisheries-associated habitat
				destruction or alteration.
										(B)Monitoring, control, or
				eradication of disease organisms and invasive species.
										(C)Activities to address the
				loss, degradation or fragmentation of wildlife habitat through projects to
				establish marine and terrestrial habitat buffers, wildlife refugia or networks
				thereof, and preservation of migratory wildlife corridors and other transition
				zones.
										(D)Implementation of
				projects to reduce, mitigate, or otherwise address likely impacts caused by
				natural hazards in the coastal zone, including sea level rise, coastal
				inundation, coastal erosion and subsidence, severe weather events such as
				cyclonic storms, tsunamis and other seismic threats, and fluctuating Great
				Lakes water levels.
										(E)Provide technical
				training and assistance to local coastal policy makers to increase awareness of
				science, management, and technology information related to climate change and
				adaptation
				strategies.
										.
					(b)Authorization of
			 AppropriationsSection 318(a)
			 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is further amended
			 by adding at the end the following:
						
							(4)for grants under section
				320(c) and (d), such sums as are
				necessary.
							.
					473.Enhancing climate
			 change predictions
					(a)Short
			 TitleThis section may be cited as the National Integrated
			 Coastal and Ocean Observation Act of 2007.
					(b)PurposesThe
			 purposes of this section are the following:
						(1)Establish a National
			 Integrated Coastal and Ocean Observation System comprised of Federal and
			 non-Federal components, coordinated at the regional level by a network of
			 Regional Information Coordination Entities, that includes in situ, remote, and
			 other coastal and ocean observations, technologies, and data management and
			 communication systems, to gather daily specific coastal and ocean data
			 variables and to ensure the timely dissemination and availability of usable
			 observation data to support national defense, marine commerce, energy
			 production, scientific research, ecosystem-based marine and coastal resource
			 management, and public safety and to promote the general public welfare.
						(2)Improve the Nation’s
			 capability to measure, track, explain, and predict events related directly and
			 indirectly to climate change, natural climate variability, and interactions
			 between the oceanic and atmospheric environments, including the Great
			 Lakes.
						(3)Authorize activities to
			 promote basic and applied research to develop, test, and deploy innovations and
			 improvements in coastal and ocean observation technologies, modeling systems,
			 and other scientific and technological capabilities to improve our conceptual
			 understanding of global climate change and physical, chemical, and biological
			 dynamics of the ocean and coastal and Great Lakes environments.
						(4)Institutionalize
			 coordinated programs of public outreach, education, and training—
							(A)to enhance public
			 understanding of the ocean, coastal and Great Lakes environment, the influence
			 and effects of global climate change on the coastal and ocean environment;
			 and
							(B)to promote greater public
			 awareness and stewardship of the Nation’s ocean, coastal, and Great Lakes
			 resources.
							(c)DefinitionsIn
			 this section:
						(1)CouncilThe
			 term Council means the National Ocean Research Leadership Council
			 referred to in section 7902 of title 10, United States Code.
						(2)AdministratorThe
			 term Administrator means the Administrator of the National Oceanic
			 and Atmospheric Administration.
						(3)Federal
			 assetsThe term Federal assets means all relevant
			 non-classified civilian coastal and ocean observations, technologies, and
			 related modeling, research, data management, basic and applied technology
			 research and development, and public education and outreach programs, that are
			 managed by member agencies of the Council.
						(4)Non-Federal
			 assetsThe term non-Federal assets means all
			 relevant coastal and ocean observations, technologies, related basic and
			 applied technology research and development, and public education and outreach
			 programs managed through States, regional organizations, universities,
			 nongovernmental organizations, or the private sector.
						(5)Regional information
			 coordination entities
							(A)In
			 generalThe term Regional Information Coordination
			 Entity, subject to subparagraphs (B) and (C), means an organizational
			 body that is certified or established by the lead Federal agency designated in
			 subsection (d)(3)(C)(iii) and coordinating State, Federal, local, and private
			 interests at a regional level with the responsibility of engaging the private
			 and public sectors in designing, operating, and improving regional coastal and
			 ocean observing systems in order to ensure the provision of data and
			 information that meet the needs of user groups from the respective
			 regions.
							(B)Included
			 associationsSuch term includes Regional Associations as
			 described by the System Plan.
							(C)LimitationNothing
			 in this section shall be construed to invalidate existing certifications,
			 contracts, or agreements between Regional Associations and other elements of
			 the System.
							(6)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(7)SystemThe
			 term System means the National Integrated Coastal and Ocean
			 Observation System established under subsection (d).
						(8)System
			 planThe term System Plan means the plan contained
			 in the document entitled Ocean.US publication #9, The First Integrated
			 Ocean Observing System (IOOS) Development Plan.
						(9)Interagency working
			 groupThe term Interagency Working Group means the
			 Interagency Working Group on Ocean Observations as established by the U.S.
			 Ocean Policy Committee Subcommittee on Ocean Science and Technology pursuant to
			 Executive Order 13366 signed December 17, 2004.
						(d)National Integrated
			 Coastal and Ocean Observing System
						(1)EstablishmentThe
			 President, acting through the Council, shall establish a National Integrated
			 Coastal and Ocean Observation System to fulfill the purposes set forth in
			 subsection (b) and the System plan and to fulfill the Nation’s international
			 obligations to contribute to the global earth observation system of systems and
			 the global ocean observing system.
						(2)Support of
			 purposesThe head of each agency that is a member of the
			 Interagency Working Group shall support the purposes of this section.
						(3)Availability of
			 dataThe head of each Federal agency that has administrative
			 jurisdiction over a Federal asset shall make available data that are produced
			 by that asset and that are not otherwise restricted for integration,
			 management, and dissemination by the System.
						(4)Enhancing
			 administration and managementThe head of each Federal agency
			 that has administrative jurisdiction over a Federal asset may take appropriate
			 actions to enhance internal agency administration and management to better
			 support, integrate, finance, and utilize observation data, products, and
			 services developed under this section to further its own agency mission and
			 responsibilities.
						(5)Participation in
			 regional information coordination entityThe head of each Federal
			 agency that has administrative jurisdiction over a Federal asset may
			 participate in regional information coordination entity activities.
						(6)Non-Federal
			 assetsNon-Federal assets shall be coordinated by the Interagency
			 Working Group or by Regional Information Coordination Entities.
						(e)Policy Oversight,
			 Administration, and Regional Coordination
						(1)National Ocean Research
			 Leadership CouncilThe National Ocean Research Leadership Council
			 shall be responsible for establishing broad coordination and long-term
			 operations plans, policies, protocols, and standards for the System consistent
			 with the policies, goals, and objectives contained in the System Plan, and
			 coordination of the System with other earth observing activities.
						(2)Interagency working
			 groupThe Interagency Working Group shall, with respect to the
			 System, be responsible for—
							(A)implementation of
			 operations plans and policies developed by the Council;
							(B)development of an annual
			 coordinated, comprehensive System budget;
							(C)identification of gaps in
			 observation coverage or needs for capital improvements of both Federal assets
			 and non-Federal assets;
							(D)establishment of data
			 management and communication protocols and standards;
							(E)establishment of required
			 observation data variables;
							(F)development of
			 certification standards for all non-Federal assets or Regional Information
			 Coordination Entities to be eligible for integration into the System;
			 and
							(G)periodically review and
			 recommend to the Council revisions to the System plan.
							(3)Lead Federal
			 agencyThe Secretary, acting through the Administrator, shall
			 function as the lead Federal agency for the System. The Secretary, through the
			 Administrator, may establish an Interagency Program Coordinating Office to
			 facilitate the Secretary’s responsibilities as the lead Federal agency for
			 System oversight and management. The Administrator shall—
							(A)implement policies,
			 protocols, and standards established by the Council and delegated by the
			 Interagency Working Group;
							(B)promulgate regulations to
			 integrate the participation of non-Federal assets into the System and enter
			 into and oversee contracts and agreements with Regional Information
			 Coordination Entities to effect this purpose;
							(C)implement a competitive
			 funding process for the purpose of assigning contracts and agreements to
			 Regional Information Coordination Entities;
							(D)certify or establish
			 Regional Information Coordination Entities to coordinate State, Federal, local,
			 and private interests at a regional level with the responsibility of engaging
			 private and public sectors in designing, operating, and improving regional
			 coastal and ocean observing systems in order to ensure the provision of data
			 and information that meet the needs of user groups from the respective
			 regions;
							(E)formulate a process by
			 which gaps in observation coverage or needs for capital improvements of Federal
			 assets and non-Federal assets of the System can be identified by the Regional
			 Information Coordination Entities, the Administrator, or other members of the
			 System and transmitted to the Interagency Working Group;
							(F)be responsible for the
			 coordination, storage, management, and communication of observation data
			 gathered through the System to all end-user communities;
							(G)subject to the
			 availability of appropriations and pursuant to procedures adopted by the
			 Administrator after consultation with the working group and the system advisory
			 panel, implement a competitive matching grant or other grant program to promote
			 research and development of innovative and new observation technologies,
			 including testing and field trials;
							(H)implement a program of
			 public education and outreach to improve public awareness of global climate
			 change and effects on the ocean, coastal, and Great Lakes environment;
			 and
							(I)report annually to the
			 Council through the Interagency Working Group on the accomplishments,
			 operational needs, and performance of the System to achieve the purposes of
			 this Act and the System plan.
							(4)Regional information
			 coordination entityTo be certified or established under
			 paragraph (3)(D), a Regional Information Coordination Entity must be certified
			 or established by contract or agreement by the Administrator, and must agree
			 to—
							(A)gather required System
			 observation data and other requirements specified under this section and the
			 System plan;
							(B)identify gaps in
			 observation coverage or needs for capital improvements of Federal assets and
			 non-Federal assets of the System, and transmit such information to the
			 Interagency Working Group via the Administrator;
							(C)demonstrate an
			 organizational structure and strategic operational plan to ensure the efficient
			 and effective administration of programs and assets to support daily data
			 observations for integration into the System;
							(D)comply with all financial
			 oversight requirements established by the Administrator, including requirements
			 relating to audits; and
							(E)demonstrate a capability
			 to work with other governmental and nongovernmental entities at all levels to
			 identify and provide information products of the System for multiple users
			 within the service area of the Regional Information Coordination Entities and
			 otherwise.
							(5)System advisory
			 panelThe Secretary, through the Administrator, may establish and
			 appoint an advisory panel to advise the Council on the operations, management,
			 and needs of the System. The appointment of this panel shall be done in
			 consultation with the Interagency Working Group. Panel membership shall be
			 broadly representative of all stakeholders and the user community of the
			 System, including State and local governments.
						(6)Civil
			 liabilityFor purposes of determining liability arising from the
			 dissemination and use of observation data gathered pursuant to this section,
			 any non-Federal asset or Regional Information Coordination Entity that is
			 certified under paragraph (3)(D) and that is participating in the System shall
			 be considered to be part of the National Oceanic and Atmospheric
			 Administration. Any employee of such a non-Federal asset or Regional
			 Information Coordination Entity, while operating within the scope of his or her
			 employment in carrying out the purposes of this section, with respect to tort
			 liability, is deemed to be an employee of the Federal Government.
						(f)Interagency Financing,
			 Grants, Contracts, and Agreements
						(1)In
			 generalThe member departments and agencies of the Council,
			 subject to the availability of appropriations, may participate in interagency
			 financing and share, transfer, receive, obligate, and expend funds appropriated
			 to any member agency for the purposes of carrying out any administrative or
			 programmatic project or activity to further the purposes of this section,
			 including support for the Interagency Working Group, the Interagency
			 Coordinating Program Office, a common infrastructure, and integration to expand
			 or otherwise enhance the System.
						(2)Joint centers and
			 agreementsMember Departments and agencies of the Council shall
			 have the authority to create, support, and maintain joint centers, and to enter
			 into and perform such contracts, leases, grants, cooperative agreements, or
			 other transactions as may be necessary to carry out the purposes of this
			 section and fulfillment of the System Plan.
						(g)Application With Other
			 LawsNothing in this section supersedes or limits the authority
			 of any agency to carry out its responsibilities and missions under other
			 laws.
					(h)Report to
			 CongressTwo years after the date of enactment of this Act, and
			 biennially thereafter, the Secretary through the Council shall submit to the
			 Congress a report on the performance of the System, achievement of the purposes
			 and objectives of this section and the System plan, and recommendations for
			 operational improvements to enhance the efficiency, accuracy, and overall
			 capability of the System.
					VAdditional
			 provisions
			501.Sharing of
			 penaltiesNotwithstanding any
			 other provision of this Act, any amounts received by the United States in an
			 action brought under section 3730 of title 31, United States Code, that arise
			 from any underpayment of royalties owed to the United States under any lease,
			 and are treated as royalties paid to the United States under that lease for the
			 purposes of the mineral leasing laws and the Land and Water Conservation Fund
			 Act of 1965 (16 U.S.C. 4601–4 et seq.), and that are being made available for
			 any coal-to-liquids programs or pilot projects funded in whole or part by the
			 Federal Government, shall also be equally available for wind, solar, biomass,
			 geothermal, cellulosic ethanol, or other renewable energy program funded in
			 whole or part by the Federal Government, subject to appropriations.
			502.Sharing of
			 feesNotwithstanding any other
			 provision of this Act, of the amounts received by the United States pursuant to
			 a fee established by this Act with respect to Federal onshore lands that are
			 subject to a lease for production of oil, natural gas, or coal under which
			 production is not occurring, and that are made available under this Act for any
			 coal-to-liquids programs or pilot projects funded in whole or part by the
			 Federal Government, shall also be made equally available for wind, solar,
			 biomass, geothermal, cellulosic ethanol, or other renewable energy program
			 funded in whole or part by the Federal Government, subject to
			 appropriations.
			503.Oil shale community
			 impact assistance
				(a)Establishment of
			 fundThere is established on the books of the Treasury of the
			 United States a separate account to be known as the Oil Shale Community Impact
			 Assistance Fund (hereinafter in this section referred to as the
			 Fund). The Fund shall be administered by the Secretary of the
			 Interior acting through the Director of the Bureau of Land Management.
				(b)Contents
					(1)In
			 generalThere shall be credited to the Fund—
						(A)all amounts paid to the
			 United States as bonus bids in connection with the award of commercial oil
			 shale leases pursuant to section 369(e) of the Energy Policy Act of 2005 (42
			 U.S.C. 15927(e)); and
						(B)an amount equal to 25
			 percent of the portion of the other amounts deposited into the Treasury
			 pursuant to section 35(a) of the Mineral Leasing Act (30 U.S.C. 191) with
			 respect to such leases, that remains after deduction of all payments made
			 pursuant to of such section.
						(2)Termination of
			 crediting of royaltiesParagraph (1)(B) shall not apply to
			 royalties received by the United States under a commercial oil shale lease
			 after the end of the 10-year period beginning on the date on which the first
			 amount of royalty under such lease is paid to the United States.
					(c)Distribution
					(1)In
			 generalThe Secretary, subject to the availability of
			 appropriations, shall use amounts in the Fund to annually pay to each county in
			 which is located land subject to a commercial oil shale lease referred to in
			 subsection (b)(1) an amount equal to the amount credited to the Fund during the
			 preceding year pursuant to section (b) with respect to such lease. If such land
			 is located in more than one county, the Secretary shall allocate such payment
			 among such counties on the basis of the relative amount of lands subject to the
			 lease within each such county.
					(2)Use of
			 paymentAmounts paid to a county under this subsection shall be
			 used by the county for the planning, construction, and maintenance of public
			 facilities and the provision of public services.
					504.Additional notice
			 requirements
				(a)PermitteesAt least 45 days before offering lands for
			 lease pursuant to section 17(f) of the Mineral Leasing Act (30 U.S.C. 226(f)),
			 the Secretary of the Interior shall provide notice of the proposed leasing
			 activity in writing to the holders of special recreation permits for commercial
			 use, competitive events, and other organized activities on the lands being
			 offered for lease.
				(b)Conservation easement
			 holders
					(1)If the holder of a
			 conservation easement or similar property interest in the surface estate of
			 lands eligible for leasing under the Mineral Leasing Act has informed the
			 Secretary of the Interior of the existence of such property interest, the
			 Secretary shall treat such holder as a surface estate owner for purposes of
			 section 221(d) of this Act.
					(2)As soon as possible after
			 the date of enactment of this Act, the Secretary of the Interior shall
			 establish a means for holders of property interests described in paragraph (1)
			 to provide notice of such interests, and shall inform the public regarding such
			 means.
					
	
		August 3, 2007
		Reported from the Committee on
		  Natural Resources with
		  an amendment
		August 3, 2007
		Committees on Agriculture and
		   Science and Technology
		  discharged; committed to the Committee of the Whole House on the State of the
		  Union and ordered to be printed
	
